
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.79


OYSTER POINT BUSINESS PARK

INDUSTRIAL LEASE—MULTI-TENANT


ChemRx Advanced Technologies, Inc.
a California corporation
385 Oyster Point Blvd., Suite 1
South San Francisco, CA 94080
52,200 square feet
("Lessee")

and

Shelton International Holdings, Inc.,
a Hawaii corporation
("Lessor")

November 22, 2002

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

1.   Parties   1 2.   Premises, Parking, and Common Areas   1     2.1   Premises
  1     2.2   Vehicle Parking   1     2.3   Common Areas—Definition   1     2.4
  Common Areas—Lessee's Rights   1     2.5   Common Areas—Rules and Regulations
  2     2.6   Common Areas—Changes   2 3.   Term   2     3.1   Term   2     3.2
  Possession   2 4.   Rent   3     4.1   Base Rent   3     4.2   Operating
Expenses   3 5.   Security Deposit   5 6.   Use   6     6.1   Use   6     6.2  
Compliance with Law   7     6.3   Condition of Premises   7 7.   Maintenance,
Repairs, Alterations, and Common Area Services   7     7.1   Lessor's
Obligations   7     7.2   Lessee's Obligations   8     7.3   Alterations and
Additions   9     7.4   Utility Additions   10     7.5   Alterations Required by
Law   11 8.   Insurance; Indemnity   11     8.1   Liability Insurance—Lessee  
11     8.2   Property Insurance—Lessee   11     8.3   Liability Insurance—Lessor
  11     8.4   Property Insurance—Lessor   11     8.5   Payment of Premium
Increase   12     8.6   Insurance Policies   12     8.7   Waiver of Subrogation
  12     8.8   Indemnity   12     8.9   Exemption of Lessor from Liability   13
    8.10   Increased Coverage   13 9.   Damage or Destruction   13     9.1  
Definitions   13     9.2   Premises Partial Damage; Premises Building Partial
Damage   14     9.3   Premises Total Destruction; Premises Building Total
Destruction; Industrial Center Buildings Total Destruction   15     9.4   Damage
Near End of Term   15     9.5   Abatement of Rent; Lessee's Remedies   15    
9.6   Termination—Advance Payments   15     9.7   Waiver   15 10.   Real
Property Taxes   15     10.1   Payment of Taxes   15              

ii

--------------------------------------------------------------------------------

    10.2   Additional Improvements   15     10.3   Definition of "Real Property
Tax   16     10.4   Joint Assessment   16     10.5   Personal Property Taxes  
16 11.   Utilities   17 12.   Assignment and Subletting   17     12.1   Lessor's
Consent Required   17     12.2   Lessee Affiliate   17     12.3   Terms and
Conditions of Assignment   17     12.4   Terms and Conditions Applicable to
Subletting   18     12.5   Attorney's Fees/Assignment and Subletting   19    
12.6   General Conditions to Assignment and Subletting   19     12.7   Leasehold
Mortgage   20 13.   Default; Remedies   20     13.1   Default   20     13.2  
Remedies   21     13.3   Default by Lessor   22     13.4   Late Charges   23 14.
  Condemnation   23 15.   Indemnification from Brokers   23 16.   Estoppel
Certificate   24 17.   Lessor's Liability   24 18.   Severability   24 19.  
Interest on Past-due Obligations   24 20.   Time of Essence   24 21.  
Additional Rent   24 22.   Incorporation of Prior Agreements; Amendments   24
23.   Notices   25 24.   Waivers   25 25.   Holding Over   25 26.   Cumulative
Remedies   25 27.   Covenants and Conditions   25 28.   Binding Effect; Choice
of Law   25 29.   Subordination   26 30.   Attorney's Fees   26 31.   Lessor's
Access   26 32.   Auctions   27 33.   Signs   27 34.   Merger   27 35.  
Consents   27 36.   Intentionally Omitted   27 37.   Quiet Possession   27 38.  
Intentionally Omitted   27 39.   Security Measures   27 40.   Easements   27 41.
  Performance Under Protest   28 42.   Authority   28 43.   Conflict   28      
       


iii

--------------------------------------------------------------------------------

44.   Offer   28 45.   Hazardous Materials   28 46.   Exculpation   29

        Exhibit A—Premises

        Exhibit B—Tenant Improvements

        Exhibit C—Rules and Regulations

        Exhibit D—Tenant Move In Questionnaire (Hazardous Materials)

        Exhibit E—Tenant Move out Standards

        Exhibit F—Consent to Sublease

iv

--------------------------------------------------------------------------------




OYSTER POINT BUSINESS PARK

INDUSTRIAL LEASE—MULTI-TENANT

1.    Parties.    This Lease, dated, for reference purposes only, November 22,
2002, is made by and between Shelton International Holdings, Inc., a Hawaii
corporation, (herein called "Lessor"), and ChemRx Advanced Technologies, Inc., a
California corporation (herein called "Lessee").

2.    Premises, Parking, and Common Areas.    

        2.1    Premises.    Lessor hereby leases to Lessee and Lessee leases
from Lessor for the term, at the rental, and upon all of the conditions set
forth herein, real property situated in the City of South San Francisco, County
of San Mateo, State of California, commonly known as Oyster Point Business Park
and described as 385 Oyster Point Blvd., Suite 1, South San Francisco, CA 94080,
of approximately 52,200 square feet as shown on "Exhibit A", herein referred to
as the "Premises", including rights to the Common Areas as hereinafter
specified. The Premises are a portion of a building, herein referred to as the
"Building." The Premises, the Building, the Common Areas, the land upon which
the same are located, along with all other buildings and improvements thereon,
are herein collectively referred to as the "Industrial Center."

        2.2    Vehicle Parking.    Lessee shall be entitled to 140 vehicle
parking spaces, unreserved and unassigned, on those portions of the Common Areas
designated by Lessor for parking. Lessee shall not use more parking spaces than
said number. Notwithstanding, Lessee's ability to use 140 spaces is the result
of a favorable determination by the Bay Coastal and Development Commission (the
"BCDC") that allows for the use of additional spaces in the Oyster Cove Marina
by the Industrial Center. In the event that the BCDC subsequently revokes the
right to use the Marina spaces, Lessee's allocation of parking spaces will
decrease to 110. Lessor and Lessee will use good faith efforts to ensure the
continued availability of the spaces from the BCDC. Said parking spaces shall be
used only for parking by vehicles no larger than full-size passenger automobiles
or pick-up trucks, herein called "Permitted Size Vehicles." Vehicles other than
Permitted Size Vehicles are herein referred to as "Oversized Vehicles."

        (a)   Lessee shall not permit or allow any vehicles that belong to or
are controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
or invitees to be loaded, unloaded, or parked in areas other than those
designated by Lessor for such activities.

        b)    If Lessee permits or allows any of the prohibited activities
described in paragraph 2.2 (a) of this Lease, then Lessor shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Lessee, which
cost shall be immediately payable upon demand by Lessor.

        2.3    Common Areas—Definition.    The term "Common Areas" is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Industrial Center that are provided and designated by Lessor from
time to time for the general non-exclusive use of Lessor, Lessee, and other
lessees of the Industrial Center and their respective employees, suppliers,
shippers, customers, and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, parkways,
driveways, and landscaped areas.

        2.4    Common Areas—Lessee's Rights.    Lessor hereby grants to Lessee,
for the benefit of Lessee and its employees, suppliers, shippers, customers, and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.

1

--------------------------------------------------------------------------------


Any such storage shall be permitted only by the prior written consent of Lessor
or Lessor's designated agent, in its sole and absolute discretion and which
consent may be revoked at any time. In the event that any unauthorized storage
occurs then Lessor shall have the right, without notice, in addition to such
other rights and remedies that it may have, to remove the property and charge
the cost to Lessee, which cost shall be immediately payable upon demand by
Lessor.

        2.5    Common Areas—Rules and Regulations.    Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right, from time to time, to establish,
modify, amend, and enforce reasonable rules and regulations with respect
thereto; provided however, that such rules and regulations shall not
unreasonably and materially impair Lessee's ability to access, use and enjoy the
Premises. Lessee agrees to abide by and conform to all such rules and
regulations, and to cause its employees, suppliers, shippers, customers, and
invitees to so abide and conform. Lessor shall not be responsible to Lessee for
the non-compliance with said rules and regulations by other lessees of the
Industrial Center; provided, however, that Lessor shall use reasonable efforts
to enforce the rules and regulations uniformly and in a nondiscriminatory
manner. See Exhibit C.

        2.6    Common Areas—Changes.    (a) Provided the same shall not
unreasonably and materially impair Lessee's ability to access, use and enjoy the
Premises, Lessor shall have the right, in Lessor's sole discretion, from time to
time: (i) To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape, and number of driveways, entrances,
parking spaces, parking areas, loading and unloading areas, ingress, egress,
direction of traffic, landscaped areas, and walkways; (ii) To close temporarily
any of the Common Areas for maintenance purposes so long as reasonable access to
the Premises remains available; (iii) To designate other land outside the
boundaries of the Industrial Center to be a part of the Common Areas; (iv) To
add additional buildings and improvements to the Common Areas; (v) To use the
Common Areas while engaged in making additional improvements, repairs, or
alterations to the Industrial Center, or any portion thereof; (vi) To do and
perform such other acts and make such other changes in, to, or with respect to
the Common Areas and the Industrial Center as Lessor may, in the exercise of
sound business judgment, deem to be appropriate.

        (b)   Lessor shall at all times provide the parking facilities required
by applicable law, and in no event shall the number of parking spaces that
Lessee is entitled to under paragraph 2.2 be reduced.

3.    Term.    

        3.1    Term.    The term of this Lease shall be for Five (5) Years and
Zero (0) months commencing on December 1, 2003 and ending on November 30, 2008
unless sooner terminated pursuant to any provision hereof.

        3.2    Possession.    Lessee acknowledges that it is currently in
possession of the Premises. Lessee further acknowledges that it has been in
possession of the Premises and is thoroughly aware of the condition of the
Premises as of the Lease Date. Lessee agrees to accept the Premises and
acknowledges that the Premises is suitable for Lessee's intended use and is in
good operating order, condition and repair in its existing "AS IS" condition.
Lessee further acknowledges and agrees that neither Lessor nor any of Lessor's
agents, representatives or employees has made any representations as to the
suitability, fitness or condition of (i) the Premises for the conduct of
Lessee's business or for any other purpose or (ii) the condition or ownership of
any personal property, trade fixtures or equipment within the Premises.

2

--------------------------------------------------------------------------------


4.    Rent.    

        4.1    Base Rent.    Lessee shall pay to Lessor, as Base Rent for the
Premises, without notice or any offset or deduction, except as may be otherwise
expressly provided in this Lease, on the first day of each month of the term
hereof, monthly payments in advance in the amounts set forth below:

(a)December 1, 2003 through November 30, 2004: One Hundred Four Thousand Four
Hundred Dollars and Zero Cents. ($104,400.00) per month.

(b)December 1, 2004 through November 30, 2005: One Hundred Seven Thousand Five
Hundred Thirty Two Dollars and Zero Cents. ($107,532.00) per month.

(c)December 1, 2005 through November 30, 2006: One Hundred Ten Thousand Seven
Hundred Fifty Seven Dollars and Ninety Six Cents. ($110,757.96) per month.

(d)December 1, 2006 through November 30, 2007: One Hundred Fourteen Thousand
Eighty Dollars and Seventy Cents. ($114,080.70) per month.

(e)December 1, 2007 through November 30, 2008: One Hundred Seventeen Thousand
Five Hundred Three Dollars and Twelve Cents. ($117,503.12) per month.

Lessee shall pay Lessor on October 1, 2003, $104,400.00 as Base Rent and
$10,325.00 as estimated Operating Expenses for the month of December, 2003. Rent
for any period during the term hereof which is for less than one month shall be
a pro rata portion of the Base Rent. Rent shall be payable in lawful money of
the United States to Lessor at the address stated herein or to such other
persons or at such other places as Lessor may designate in writing.

        4.2    Operating Expenses.    Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee's Share, as hereinafter defined, of
all Operating Expenses, as hereinafter defined, during each calendar year of the
term of this Lease, in accordance with the following provisions:

        (a)   "Lessee's Share" is defined, for purposes of this Lease, as 63.28%
percent.

        (b)   "Operating Expenses" is defined, for the purposes of this Lease,
as all costs of management, operation, maintenance, and repair of the Building,
and to, the extent allocable to the Building, the Common Areas and the balance
of the Industrial Center (provided that Tenant's allocable share of the
Industrial Center shall not exceed 12.92 percent (12.92%)), including, without
limitation, the wages, salaries, and payroll burden of employees, janitorial,
maintenance, guard, landscaping, irrigation, parking, and other services, power,
water, waste disposal, and other utilities, materials and supplies, maintenance
and repairs (including repaving of the parking areas and replacement of any
roofs), environmental risk assessments, insurance, the deductible portion of any
insured loss, environmental risk insurance, real property and other taxes and
assessments (including any increases resulting from a sale or other change in
ownership of the Building or the Industrial Center), depreciation on personal
property, the cost of any capital improvements designed to reduce other items of
Operating Expenses, plus interest at the rate of ten percent (10%) per annum or
such higher cost of funds incurred by Lessor to construct such improvements,
amortized over the useful life of such capital improvement (as determined in
accordance with generally accepted accounting practices) on a straight line
basis. The share of Operating Expenses pertaining to the Common Areas and the
balance of the Industrial Center allocated to the Building shall be determined
in the reasonable business judgment of Lessor pursuant to commercially
reasonable accounting principles, consistently applied. The amount of any
charges for any services provided by affiliates, related or designated parties
of Lessor which are included in Operating Expenses, shall be reasonable,
customary and competitive with charges for similar services of independent
contractors in the area where the Industrial Center is located. Notwithstanding
the foregoing, Operating Expenses shall not include any of the following:
(a) legal fees, brokerage commissions, advertising costs or related expenses in
connection with the leasing of

3

--------------------------------------------------------------------------------

space by Lessor; (b) capital repairs, alterations, additions, improvements or
replacements made to rectify or correct any defect in the design, materials or
workmanship of any portion of the Industrial Center; (c) costs incurred in
connection with damage or repairs which are covered under any insurance policy
carried by Lessor in connection with the Industrial Center; (d) expenses for
repair or replacement paid by condemnation awards; (e) costs associated with
damage or repairs to the Industrial Center necessitated by the gross negligence
or willful misconduct of Lessor or Lessor's employees, agents, contractors or
invitees; (f) increases in insurance premiums over those in effect on the
commencement date to the extent Lessor or any of its employees, agents or
contractors or any other tenant negligently and directly causes Lessor's
insurance premiums to increase or obligates Lessor to purchase additional
insurance; (g) reserves for Lessor's repair, replacement or improvement of the
Industrial Center; (h) executive salaries or salaries of service personnel to
the extent that such salaries are payable in connection with services other than
in connection with the management, operation, repair or maintenance of the
Building; (i) the cost of offsite service personnel to the extent that such
personnel are not engaged in the management, operation, repair or maintenance of
the Building; (j) charitable or political contributions or fees paid to trade
associations; (k) Lessor's general overhead expenses not related to the
Building; (l) all principal, interest, loan fees, and other carrying costs
related to any mortgage or deed of trust encumbering the Industrial Center and
all rental and other payment due under any ground or underlying lease, unless
such costs are directly attributable to Lessee's, its agents' or employees'
activities in, on or about the Industrial Center, or as a result of a Lessee's
breach or default under this Lease; (m) legal fees, accountant fees and other
expenses incurred in disputes with other tenants or occupants or associated with
the enforcement of any other leases or defense of Lessor's title to or interest
in the Industrial Center or any part thereof; (n) costs (including permit,
license and inspection fees) incurred in renovating or otherwise improving,
decorating, painting, expanding or altering space for tenants or other
occupants; (o) any costs, fines, or penalties incurred due to violations by
Lessor or any tenant (other than Lessee) of any governmental rule or authority,
this Lease or any other lease, or due to Lessor's negligence or willful
misconduct; (p) payments for rented equipment, the cost of which equipment would
be a capital expenditure if such equipment were purchased by Lessor; provided,
however, Operating Expenses will include the rental fees for any equipment
rented on an occasional, as-needed basis; (q) services or installations
furnished to any tenant which are not furnished to Lessee or quantities of such
services furnished to any tenant which are also furnished to Lessee, but are
furnished to other tenants in an amount materially in excess of that which would
represent a fair proportion of such services; (r) the cost of any service
provided to Lessee or other occupants for which Lessor is entitled to be
reimbursed; (s) any management or supervision fee greater than three and
one-half (31/2%) of gross receipts; and (t) the costs of replacement of the
roof, foundation, and structural supports of any portion of the Industrial
Center or of any non-structural capital components of the Industrial Center
unless the costs of such replacement and capital components are amortized over
the useful life of the item.

        (c)   The inclusion of the improvements, facilities, and services set
forth in paragraph 4.2(b) in the definition of Operating Expenses shall not be
deemed to impose an obligation upon Lessor either to have said improvements or
facilities or to provide those services unless the Industrial Center already has
the same.

        (d)   Lessee's Share of Operating Expenses shall be payable by Lessee
within thirty (30) days after a reasonably detailed statement of actual expenses
is presented to Lessee by Lessor. At Lessor's option, however, an amount may be
estimated by Lessor from time to time of Lessee's Share of annual Operating
Expenses and the same shall be payable monthly or quarterly, as Lessor shall
designate, during each twelve-month period of the Lease term, on the same day as
the Base Rent is due hereunder. In the event that Lessee pays Lessor's estimate
of Lessee's Share of Operating Expenses as aforesaid, Lessor will use
commercially reasonable efforts to deliver to Lessee within one hundred twenty
(120) days after the expiration of each calendar year a

4

--------------------------------------------------------------------------------




reasonably detailed statement showing Lessee's Share of the actual Operating
Expenses incurred during the preceding year. If Lessee's payments under this
paragraph 4.2(d) during said preceding year exceed Lessee's Share as indicated
on said statement, Lessee shall be entitled to credit the amount of such
overpayment against Lessee's Share of Operating Expenses next falling due. If
Lessee's payments under this paragraph during said preceding year were less than
Lessee's Share as indicated on said statement, Lessee shall pay to Lessor the
amount of the deficiency within thirty (30) days after delivery by Lessor to
Lessee of said statement.

        (e)   Lessor shall make available at its offices (at a mutually
convenient time, during normal business hours and not more often than once every
calendar year) to Lessee and its agents following Lessee's written request
therefor, invoices and other source documents relating to Operating Expenses for
the preceding one (1) calendar year. Any such accounting firm designated by
Lessee may not be compensated on a contingency fee basis. The results of any
such audit (and any negotiations between the parties related thereto) shall be
maintained strictly confidential by Lessee and its accounting firm and shall not
be disclosed, published or otherwise disseminated to any other party other than
to Lessor and its authorized agents. Lessor and Lessee each shall use good faith
efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Lessor and Lessee in the accounting of such costs and
expenses If it is determined from Lessee's audit of such Operating Expenses that
Lessee was overcharged by more than four percent (4%), such overcharge shall
entitle Lessee to a credit against its next payment of Operating Expenses in the
amount of the overcharge and the costs associated with the audit (and, if such
credit occurs following the expiration of the Term, Lessor shall promptly pay
the amount of such credit to Lessee). If the audit determines that the Lessee
was overcharged less than four percent (4%), such overcharge shall entitle
Lessee to credit against its next payment of Operating Expenses the amount of
the overcharge and Lessee shall pay for all costs associated with the audit. If
the audit shall determine that Lessee was undercharged for the Operating
Expenses, Lessee shall promptly pay the amount of such undercharge to Lessor and
Lessee shall pay for all costs associated with the audit. Notwithstanding
anything to the contrary herein, any Operating Expenses attributable to a period
which falls only partially within the term of this Lease shall be prorated
between Lessor and Lessee so that Lessee shall pay only that portion thereof
which the part of such period within the Lease term bears to the entire period.

5.    Security Deposit.    On November 22, 2003, Lessee will deliver to Lessor,
as the Security Deposit to insure the faithful performance by Lessee of its
obligations under this Lease, a letter of credit in a form and from a bank
reasonably approved by Lessor in the amount of Six Hundred Twenty Six Thousand
Four Hundred Dollars ($626,400.00). Simultaneously upon payment by Lessor to
Lessee of amounts owing for Tenant Improvements as set forth in Exhibit B to
this Lease, Lessee shall deliver a second letter of credit, in a form and from a
bank reasonably approved by Lessor, in an amount equal to the Tenant Improvement
Allowance actually paid by Lessor to Lessee. Individually and collectively, the
first and second letters of credit are hereinafter referred to as the "Letter of
Credit." The sole conditions to drawing the Letter of Credit will be the
presentation of the original Letter of Credit by Lessor. The bank or financial
institution issuing the Letter of Credit must have a branch in San Francisco,
California that is authorized to negotiate letters of credit. The Letter of
Credit must be fully assignable by the Lessor (but at Lessor's expense). If
Lessee is in default hereunder beyond the expiration of all applicable notice
and cure periods, Lessor may, but without obligation to do so, draw that portion
of the Letter of Credit necessary to cure the default or to compensate Lessor
for all actual damages to the extent sustained by Lessor in connection
therewith. Lessee shall maintain a current Letter of Credit throughout the
duration of the Lease and shall immediately replace any Letter of Credit that
has expired. The terms of the Letter of Credit must provide that the Letter of
Credit automatically renew each year during the term of this Lease unless Lessor
receives no less than thirty (30) days prior written notice from the issuing
bank or financial institution. Only in the event that Lessor receives notice
that the Letter of Credit will not renew, and Lessee fails to replace the Letter
of

5

--------------------------------------------------------------------------------

Credit within twenty (20) days of receipt of the non-renewal notice, Lessor
shall have the right to draw all of the Letter of Credit and to hold it as a
cash Security Deposit until such time as Lessee shall have re-instituted the
Letter of Credit to its full amount. Notwithstanding anything to the contrary
set forth in this Lease, and except to the extent Lessor shall have the right to
draw down on the entire amount of the Letter of Credit under the circumstances
set forth in the preceding sentence, in the event Lessor draws down on any
Letter of Credit held by Lessor pursuant to this Lease and the sums drawn down
by Lessor shall be in excess of the funds necessary to cure a default by Lessee
or otherwise compensate Lessor for the actual damages sustained by Lessor as a
result of Lessee's default in accordance with the terms of this Section 5,
Lessor shall immediately deliver to Lessee such excess funds and Lessor shall
indemnify Lessee against any costs incurred by Lessee to reinstate the Letter of
Credit with the bank or financial institution issuing the Letter of Credit as
required by this Section 5. Failure to maintain a current Letter of Credit is a
material default of the Lease.

        In the event that Lessor draws on the Letter of Credit pursuant to this
Section 5 to compensate Lessor for actual damages sustained by Lessor as a
result of any such default, Lessee must, immediately on demand and at the
election of Lessor, either (i) provide Lessor with a replacement Letter of
Credit in the amount of the full Letter of Credit or an additional Letter of
Credit in an amount such that all Letters of Credit applicable to the Premises
equal the amount of the fully funded Letter of Credit; or (ii) deposit funds
with Lessor to increase the total amount of the Security Deposit held by Lessor
to the amount of the Letter of Credit.

        Within thirty (30) days after the expiration or termination of this
Lease, Lessor will return the Letter of Credit or the Security Deposit to
Lessee, less any amounts that are reasonably necessary, as determined by Lessor
in its reasonable discretion, to remedy Lessee's defaults hereunder or otherwise
restore the Premises to a clean and safe condition, reasonable wear and tear and
events of casualty and condemnation excepted. If the cost to restore the
Premises exceeds the amount of the Security Deposit or Letter of Credit, Lessee
will immediately deliver to Lessor any excess sums.

        If Lessor draws any or all of the Letter of Credit pursuant to the terms
of this Section, then Lessor is not required to keep the Security Deposit
separate from other funds, and, unless otherwise required by law, Lessee is not
entitled to interest on the Security Deposit. Lessee hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions or law, now or hereafter in effect that provide that limit the types
of damages to which a security deposit may be applied, it being agreed that
Lessor may claim those sums reasonably necessary to compensate Lessor for any
loss or damage, foreseeable or unforeseeable, caused by the act or omission of
Lessee or any officer, employee, agent or invitee of Lessee. For the duration of
this Lease, in no event or circumstance shall Lessee have the right to any use
or application of the Security Deposit and, specifically, Lessee may not use the
Security Deposit or the Letter of Credit as the last month's Rent, as a credit
or to otherwise offset any payments required hereunder.

6.    Use.    

        6.1    Use.    The Premises shall be used and occupied only for the
operation of a general office and administrative use and scientific research and
other activities permitted by Applicable Regulations, provided that no such use
shall be permitted which would in any way (a) violate any conditions, covenants,
and restrictions applicable to the Premises, the Building, or the Industrial
Center, (b) involve in any fashion the manufacture, storage, or release on or
from the Premises of hazardous or toxic substances or materials other than as
provided for in Exhibit D or in violation of Applicable Regulations (as defined
herein), (c) render economically infeasible or unobtainable any insurance
required hereunder, or (d) increase the amount of real property tax or insurance
premiums payable by Lessor under this Lease (but only to the extent caused by
uses beyond general office and general scientific research of the scope and
nature that Lessee conducts on the Lease Date or unless Lessee is willing to
compensate Lessor for such increases). Lessor and Lessee shall use reasonable
efforts to cure such situation such that the

6

--------------------------------------------------------------------------------


Premises may be legally used for use consistent with the use by Lessee as of the
commencement of this Lease and the permitted use set forth in this paragraph.

        6.2    Compliance with Law.    Lessee shall, at its sole cost and
expense, comply with (a) all governmental laws, rules, regulations, and orders,
(b) all rules, regulations, and orders of a national or local Board of Fire
Underwriters or other bodies performing a similar function, and (c) any
covenants and restrictions in effect during the term or any part of the term
hereof and applicable to the Premises. Lessee shall take all steps necessary to
effect such compliance; and to the extent caused by Lessee's specific use of the
Premises, Lessee's obligation therefor shall be unqualified, regardless of the
unforeseeable, extraordinary, or structural character of the work required for
compliance. It is the intention of the parties that Lessee shall assume the
entire responsibility for complying with all such laws, requirements, rules,
orders, ordinances, and regulations relating to Lessee's specific use of the
Premises and be solely responsible for obtaining all the necessary licenses,
permits and approvals from the City of South San Francisco related to Lessee's
use of the Premises. Lessee shall not use or permit the use of the Premises in
any manner that will tend to create waste or a nuisance or, if there should be
more than one tenant in the Building, will tend to disturb such other tenants.

        6.3    Condition of Premises.    Except as otherwise provided in this
Lease or on Exhibit A hereto, Lessee hereby accepts the Premises in their
condition existing as of the Lease commencement date or the date that Lessee
takes possession of the Premises, whichever is earlier, subject to all
applicable zoning, municipal, county, and state laws, ordinances, and
regulations governing and regulating the use of the Premises, and any covenants
or restrictions of record, and accepts this Lease subject thereto and to all
matters disclosed thereby and by any exhibits attached hereto. Lessee
acknowledges that neither Lessor nor any agent of Lessor has made any
representation or warranty as to the present or future suitability of the
Premises for the conduct of Lessee's business.

7.    Maintenance, Repairs, Alterations, and Common Area Services.    

        7.1    Lessor's Obligations.    Subject to the provisions of paragraphs
4.2 (Operating Expenses), 6 (Use), 7.2 (Lessee's Obligations), and 9 (Damage or
Destruction) and except for damage caused by any negligent or intentional act or
omission of Lessee, Lessee's employees, suppliers, shippers, customers, or
invitees, in which event Lessee shall repair the damage, Lessor, at Lessor's
expense, subject to reimbursement pursuant to paragraph 4.2, shall, consistent
with similar industrial projects in the South San Francisco area, keep in good
condition and repair the foundations, exterior walls, structural condition of
interior bearing walls, and roof of the Premises, as well as the parking lots,
walkways, driveways, landscaping, fences, signs, and utility installations of
the Common Areas and all parts thereof, as well as providing the services for
which there is an Operating Expense pursuant to paragraph 4.2. Lessor shall not,
however, be obligated to paint the interior surface of exterior walls, nor shall
Lessor be required to maintain, repair, or replace the interior or exterior
windows, doors, or plate glass of the Premises. In no event will Lessor be
obligated to paint the exterior of the Premises or the Building more than once
every eight (8) years. Lessor shall have no obligation to make repairs under
this paragraph 7.1 until a reasonable time after receipt of written notice from
Lessee of the need for such repairs. Lessee expressly waives the benefit of any
statute now or hereafter in effect which would otherwise afford Lessee the right
to make repairs at Lessor's expense or to terminate this Lease because of
Lessor's failure to keep the Premises in good order, condition, and repair.
Lessor shall not be liable for damage or loss of any kind or nature by reason of
Lessor's failure to furnish any Common Area services when such failure is not
due to the gross negligence or willful misconduct of Lessor or is caused by
accident, breakage, repair, strike, lockout, or other labor disturbance or
dispute of any character, or by any other cause beyond the reasonable control of
Lessor. Lessee may make a necessary repair in contravention of this section only
in the case of an emergency. Notwithstanding the foregoing, in the event of the
failure to furnish, any stoppage of or other interruption in the furnishing of
the services or utilities which Lessor provides as of the commencement of this
Lease or is otherwise required to provide under this Lease which causes the
Premises to become "Practicably Unusable" (as

7

--------------------------------------------------------------------------------


defined below) by Lessee for the permitted use (hereinafter referred to as a
"Basic Services Failure"), which Basic Services Failure (i) continues for two
(2) consecutive business days, (ii) such failure, stoppage or interruption is
caused by the gross negligence or willful misconduct of Lessor, whether thorough
an act or omission (which Lessor has a duty to act), and (iii) is not caused by
any negligent act or omission of Lessee, its agents, employees or contractors,
then Lessee shall be entitled to an abatement of Monthly Rent and Operating
Expenses in proportion to the area of the Premises that is rendered Practicably
Unusable by such Basic Service Failure, with such abatement to begin on the
third (3rd) business day after the receipt by Lessor of written notice of such
occurrence and continuing until such Basic Services Failure has been cured.
"Practicably Unusable" shall mean that Lessee cannot and does not use the
applicable portion of the Premises for the conduct of its business in
substantially the same manner as prior to such interruption. Lessor does not
make any representation or warranty as to the condition or fitness of any of the
personal property, equipment or fixtures located in the Premises. Except to the
extent set forth to the contrary in this Lease, any costs to repair, maintain or
remove said personal property, equipment or fixtures shall be borne by Lessee.

        7.2    Lessee's Obligations.    

        (a)   Subject to the provisions of paragraphs 6 (Use), 7.1 (Lessor's
Obligations), and 9 (Damage or Destruction), Lessee, at its expense, shall keep
in good order, condition, and repair the Premises and every part thereof
(whether or not a damaged portion of the Premises or the means of repairing the
same is reasonably or readily accessible to Lessee), including, without limiting
the generality of the foregoing, all plumbing, heating, ventilating and air
conditioning systems serving the Premises, electrical and lighting facilities
and equipment within the Premises, fixtures, interior walls and interior
surfaces of exterior walls, ceilings, interior and exterior windows, interior
doors, plate glass, and skylights located within the Premises. Lessee will
deliver a bi-annual statement to Lessor, executed by a currently licensed,
certified HVAC technician, stating that the HVAC system is subject to regular,
routine maintenance and a complete description of all such maintenance and
repair activities and expenditures. On December 1, 2003, Lessee will provide
Lessor with written records of HVAC maintenance and repair for the previous
twelve (12) months. In the event that any repair to the HVAC exceeds fifty
percent (50%) of the cost of replacing the HVAC unit, Lessor will be obligated
to make said repair, the costs of which shall be at Lessor's sole cost and
expense.

        (b)   If Lessee fails to perform its obligations under this
paragraph 7.2, Exhibit C or under any other paragraph of this Lease, Lessor may
enter upon the Premises after ten (10) business days' prior written notice to
Lessee (except in the case of emergency, in which no notice shall be required),
perform such obligations on Lessee's behalf, and put the Premises in good order,
condition, and repair, and the out of pocket cost thereof reasonably and
actually incurred by Lessor therefor together with interest thereon at the
maximum rate then allowable by law shall be due and payable as additional rent
to Lessor together with Lessee's next Base Rent installment; provided, however,
that if more than ten (10) business days are reasonably required for Lessee to
perform such obligations, Lessee shall have such longer period of time as is
required to perform such obligations so long as Lessee takes appropriate action
to commence performance of such obligations within such ten (10) business day
period and diligently prosecutes the performance of such obligations to
completion.

        (c)   To the extent applicable to the Premises, if Lessor fails to
perform its obligations under this Lease, Lessee may after ninety (90) days'
prior written notice to Lessor (except in the case of emergency, in which no
notice shall be required), perform such obligations on Lessor's behalf, and put
that portion of the Building or Premises affecting Lessee's ability to access,
use or enjoy the Premises in good order, condition, and repair; provided,
however, that if more than ninety (90) days are reasonably required for Lessor
to perform such obligations, Lessor shall have such longer period of time as is
required to perform such obligations so long as Lessor takes

8

--------------------------------------------------------------------------------




appropriate action to commence performance of such obligations within such
ninety (90) day period and diligently prosecutes the performance of such
obligations to completion. In the event that Lessee performs a repair in
accordance with this paragraph, including in the case of an emergency repair,
Lessee shall be entitled to reimbursement from Lessor of the out of pocket cost
thereof reasonably and actually incurred by Lessee, following receipt of
reasonable supporting documentation and proof of payment.

        (d)   On the last day of the term hereof, or on any sooner termination,
Lessee shall, except to the extent set forth in this Lease, surrender the
Premises to Lessor in the same condition as received, ordinary wear and tear and
events of casualty and condemnation excepted, clean and free of debris and free
of Lessee's personal property and trade fixtures. Any damage to or deterioration
of the Premises shall not be deemed ordinary wear and tear if the same could
have been prevented by good maintenance practices (provided, however, that in no
event shall Lessee be responsible for returning the Premises to a condition
superior to that which existed on the date Lessee first took occupancy of the
Premises). Lessee shall repair any damage to the Premises occasioned by the
installation or removal of Lessee's trade fixtures, alterations, furnishings,
and equipment. Notwithstanding anything in this Lease to the contrary, and
except for those items listed on Exhibit E, Lessee shall remove all personal
property, trade fixtures and equipment from the Premises upon the expiration or
termination of this Lease and shall repair any damage resulting from said
removal unless Lessor agrees otherwise in writing at the time of installation of
said equipment or fixture.

        7.3    Alterations and Additions.    

        (a)   Lessee shall not, without Lessor's prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, make any
alterations, improvements, additions, or Utility Installations in, on, or about
the Premises, or the Industrial Center, except for nonstructural alterations to
the Premises with a cumulative cost for such alterations project not expected to
exceed Twenty-Five Thousand Dollars ($25,000) per occurrence. In any event,
regardless of the expected cost, Lessee shall make no change or alteration to
the exterior of the Premises, the Building or the Industrial Center or to the
Building structure or Building systems, without Lessor's prior written consent,
in Lessor's sole and absolute discretion. As used in this paragraph 7.3 the term
"Utility Installation" shall mean, to the extent the same are physically
attached to the Premises and not capable of removal without causing damage to
the Premises, window coverings, air lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing, and
fencing. Lessor may require that Lessee remove any or all of said alterations,
improvements, additions, or Utility Installations at the expiration of the term
hereof, and restore the Premises and the Industrial Center to the same condition
as received, ordinary wear and tear and events of casualty and condemnation
excepted. For projects with an expected cost exceeding one hundred thousand
dollars ($100,000), Lessor may, upon written request, require Lessee to provide
Lessor, at Lessee's sole cost and expense, a lien and completion bond in an
amount equal to one and one-half times the estimated cost of such improvements,
or a reasonable alternative form of security for completion of such project, to
insure Lessor against any liability for mechanics and materialmen's liens, and
to insure completion of the work. Should Lessee make any alterations,
improvements, additions, or Utility Installations to the Premises, which,
pursuant to the terms of this Lease, require Lessor's prior approval, without
the prior approval of Lessor, Lessor may, at any time during the term of this
Lease, require that Lessee remove any or all of the same.

        (b)   Any alterations, improvements, additions, or Utility Installations
in or about the Premises or the Industrial Center that Lessee desires to make
and that require the consent of Lessor shall be presented to Lessor in written
form, with proposed detailed plans. If Lessor gives its consent thereto, the
consent shall, if applicable, be deemed conditioned upon Lessee's acquiring a
permit to do so from appropriate governmental agencies, the furnishing of a copy
thereof to Lessor prior

9

--------------------------------------------------------------------------------




to the commencement of the work, and the compliance by Lessee with all
conditions of said permit in a prompt and expeditious manner. Payment of any
fees or assessments charged by any governmental agency as a result of Lessee's
permit application will be the sole responsibility of Lessee.

        (c)   Lessee shall pay, when due, all claims for labor or materials to
or for Lessee at or for use in the Premises, which claims are or may be secured
by any mechanics or materialmen's lien against the Premises, or the Industrial
Center, or any interest therein. Lessee shall give Lessor not less than fifteen
(15) days' notice prior to the commencement of any work in the Premises, and
Lessor shall have the right to post notices of non-responsibility in or on the
Premises or the Building as provided by law. If Lessee, in good faith, contests
the validity of any such lien, claim, or demand, then Lessee shall, at its sole
expense, defend itself and Lessor against the same and shall pay and satisfy any
adverse judgment that may be rendered thereon before the enforcement thereof
against the Lessor or the Premises or the Industrial Center, upon the condition
that if Lessor shall require, Lessee shall furnish to Lessor a surety bond
satisfactory to Lessor in an amount equal to such contested lien claim or
demand, indemnifying Lessor against liability for the same and holding the
Premises and the Industrial Center free from the effect of such lien or claim.

        (d)   All alterations, improvements, additions, and Utility
Installations which constitute fixtures on the Premises shall be the property of
Lessor and shall remain upon and be surrendered with the Premises at the
expiration of the Lease term, unless Lessor, at the time of consenting to such
alterations, improvements, additions, and Utility Installations provides written
notice of the requirement that all or any portion of the same be removed
pursuant to paragraph 7.3(a). Notwithstanding the provisions of this
paragraph 7.3(d), Lessee's machinery and equipment, other than that which is
affixed to the Premises so that it cannot be removed without material damage to
the Premises, and other than Utility Installations, shall remain the property of
Lessee and may be removed by Lessee subject to the provisions of paragraph 7.2.

        (e)   Lessee shall have the right, at Lessee's sole cost and upon
Lessor's reasonable consent (which consent Lessor shall not unreasonably
withhold, condition or delay), to access and use Lessee's share of the
Building's (i) roof to repair, replace or maintain existing HVAC equipment
and/or to install, repair or maintain reasonable telecommunication devices, such
as satellite dishes and antennae or other similar devices, for Lessee's personal
use only for the purpose of receiving and sending radio, television, computer,
telephone or other communications signals (collectively, "Rooftop Devices") and
(ii) internal passageways, shafts, utility connections, risers and conduits in
order to connect such Rooftop Devices and Lessee's security system to the
Premises. Lessee shall advise Lessor at least twenty (20) days in advance of the
planned installation of such devices or systems. Lessee shall have the right to
install additional HVAC equipment on the roof of the Premises, subject to the
reasonable consent of Lessor, which shall not be unreasonably withheld or
delayed. Lessee will be responsible for any damage to the Building caused by
installing or removing such devices or systems. Additionally, Lessee shall have
the right, upon Lessor's reasonable consent (which consent Lessor shall not
unreasonably withhold, condition, or delay) to install one or more back up power
generators, as reasonably required by Lessee. Without limiting the generality of
the foregoing, Lessee acknowledges that it is reasonable for Lessor to withhold
its consent under this section for any device that (i) interferes with any
existing equipment, (ii) interferes with any other tenant's quiet enjoyment of
their premises, or (iii) if it is visible from the exterior portions of the
Industrial Park.

        7.4    Utility Additions.    Lessor reserves the right to install new or
additional utility facilities throughout the Building and the Common Areas for
the benefit of Lessor or Lessee, or any other lessee of the Industrial Center,
including, but not by way of limitation, such utilities as plumbing, electrical
systems, security systems, communication systems, and fire protection and
detection systems,

10

--------------------------------------------------------------------------------

so long as such installations do not unreasonably interfere with Lessee's access
to, or use and occupancy of the Premises.

        7.5    Alterations Required by Law.    Except to the extent set forth to
the contrary in this Lease, Lessee shall pay to Lessor as additional rent the
cost of any structural or nonstructural alteration, addition, or change to the
Building and/or at Lessor's reasonable election, shall promptly make, at
Lessee's sole expense and in accordance with the provisions of paragraph 7.1
above, any structural or nonstructural alteration, addition, or change to the
Premises required to comply with laws, regulations, ordinances, or orders of any
public agencies, whether now existing or hereafter promulgated, where such
alterations, additions, or changes are required solely by reason of: Lessee's or
Lessee's agents' acts; Lessee's specific use or change of use of the Premises
(not including the permitted use set forth in Section 6.1 of this Lease);
alterations or improvements to the Premises made by or for Lessee; Lessee's
application for any permit or governmental approval; or pursuant to the
Americans with Disabilities Act, 42 U.S.C. §§12101-12213, as amended (including
administrative, judicial, and legislative interpretations, rulings, and
clarifications relating thereto) ("ADA").

8.    Insurance; Indemnity.    

        8.1    Liability Insurance—Lessee.    Lessee shall, at its expense,
obtain and keep in force during the term of this Lease a policy of General
Commercial Liability Insurance insuring Lessee and Lessor against any liability
arising out of Lessee's use, occupancy, or maintenance of the Premises and the
Industrial Center. Such insurance shall be in an amount not less than Three
Million Dollars ($3,000,000) combined single limit for each occurrence for
bodily injury and property damage liability. The policy shall insure performance
by Lessee of the indemnity provisions of this paragraph 8. The limits of said
insurance shall not, however, limit the liability of Lessee hereunder.

        8.2    Property Insurance—Lessee.    In addition to such liability
insurance policy, Lessee shall at all times maintain in force on all of its
fixtures, equipment and tenant improvements in the Premises a policy or policies
of insurance covering losses or damage in an amount equal to the full
replacement value of same and providing protection against all perils included
within the classification of fire, extended coverage, vandalism, malicious
mischief, flood, special extended perils, "all risk", plate glass insurance,
business interruption and such other insurance as Lessor may reasonably request.

        8.3    Liability Insurance—Lessor.    Lessor shall obtain and keep in
force during the term of this Lease a policy of Combined Single Limit Bodily
Injury and Property Damage Insurance, insuring Lessor, but not Lessee, against
any liability arising out of the ownership, use, occupancy, or maintenance of
the Industrial Center, in an amount not less than $1,000,000.00 per occurrence.
The policy shall insure performance by Lessor of the indemnity provisions of
this paragraph 8. The limits of said insurance shall not, however, limit the
liability of Lessor hereunder.

        8.4    Property Insurance—Lessor.    Lessor shall obtain and keep in
force during the term of this Lease a policy or policies of insurance, covering
loss or damage to the Industrial Center improvements, but not Lessee's personal
property fixtures, equipment, or tenant improvements, in an amount not to exceed
the full replacement value thereof, as the same may exist from time to time,
providing protection against all perils included within the classification of
fire, extended coverage, vandalism, malicious mischief, flood (in the event the
same is required by a lender having a lien on the Premises), special extended
perils ("all risk", as such term is used in the insurance industry), and plate
glass insurance. In addition, Lessor shall obtain and keep in force, during the
term of this Lease, a policy of rental value insurance covering a period of not
less than one year, with loss payable to Lessor, which insurance shall also
cover all Operating Expenses for said period. In the event that the Premises
suffer an insured loss as defined in paragraph 9.1(g) hereof, Lessee's Share of
the deductible amounts under the casualty insurance policies relating to the
Premises shall be paid by Lessee as an Operating Expense.

11

--------------------------------------------------------------------------------


        8.5    Payment of Premium Increase.    

        (a)   After the term of this Lease has commenced, Lessee shall not be
responsible for paying Lessee's share of any increase in the property insurance
premium for the Industrial Center specified by Lessor's insurance carrier as
being caused by the use, acts, or omissions of any other lessee of the
Industrial Center, or by the nature of such other lessee's occupancy that
creates an extraordinary or unusual risk.

        (b)   Lessee, however, shall pay the entirety of any increase in the
property insurance premium for the Industrial Center over what it was
immediately prior to the commencement of the term of this Lease if the increase
is reasonably specified by Lessor's insurance carrier as being caused by the
nature of Lessee's occupancy (other than use by Lessee of the Premises for the
permitted use set forth in Section 6.1) or any act or omission of Lessee.

        8.6    Insurance Policies.    Insurance required hereunder shall be with
companies holding a "General Policyholders Rating" of at least A-:VII, or such
other rating as may be reasonably required by a lender having a lien on the
Premises, as set forth in the most current issue of "Best's Insurance Guide."
Lessee shall not do or permit to be done anything that invalidates the insurance
policies carried by Lessor. Any deductible amounts under any of the insurance
policies required hereunder shall not exceed Twenty-Five Thousand Dollars
($25,000). Lessee shall deliver to Lessor copies of insurance certificates
evidencing the existence and amounts of the insurance required hereunder prior
to the commencement date of this Lease. No such policy shall be cancelable or
subject to reduction of coverage or other modification except after thirty
(30) days' prior written notice to Lessor (except that only ten (10) days notice
shall be required prior to cancellation due to Lessee's non-payment of premium).
Lessee shall, at least thirty (30) days prior to the expiration of such
policies, furnish Lessor with certificates evidencing the replacement, renewal
or "binders" for such coverage.

        8.7    Waiver of Subrogation.    Lessee and Lessor each hereby release
and relieve the other with respect to, and waive their entire right of recovery
against the other for, loss or damage arising out of or incident to the perils
insured against which perils occur in, on, or about the Premises, whether due to
the negligence of Lessor or Lessee or their agents, employees, contractors,
and/or invitees. Lessee and Lessor shall, upon obtaining the policies of
insurance required, give notice to the insurance carrier or carriers that the
foregoing mutual waiver of subrogation is contained in this Lease.

        8.8    Indemnity.    

        (a)   Lessee shall indemnify, defend (with counsel reasonably acceptable
to Lessor), and hold harmless Lessor from and against any and all claims to the
extent arising from Lessee's use of the Industrial Center, or from the conduct
of Lessee's business or from any activity, work, or thing done, permitted, or
suffered by Lessee or occurring in or about the Premises or elsewhere (except to
the extent caused by Lessor's gross negligence or willful misconduct) and shall
further indemnify, defend, and hold harmless Lessor from and against any and all
claims to the extent arising from any breach or default in the performance of
any obligation on Lessee's part to be performed under the terms of this Lease,
or to the extent arising from any act or omission of Lessee, or any of Lessee's
agents, contractors, or employees, and from and against all costs, reasonable
attorney's fees, expenses, and liabilities reasonably incurred in the defense of
any such claim or any action or proceedings brought thereon; and in case any
action or proceedings be brought against Lessor by reason of any such claim,
Lessee upon notice from Lessor (which notice Lessor shall provide immediately
upon knowledge of such claim) shall defend the same at Lessee's expense by
counsel reasonably satisfactory to Lessor, and Lessor shall cooperate with
Lessee in such defense. The indemnification obligations set forth in this
paragraph 8.8 shall survive the termination or expiration of this Lease.

12

--------------------------------------------------------------------------------

        (b)   Lessor shall indemnify, defend (with counsel reasonably acceptable
to Lessee), and hold harmless Lessee from and against any and all claims to the
extent arising from Lessor's gross negligence or willful misconduct, whether
through act or omission, or any of Lessor's agents, contractors, or employees,
and from and against all costs, attorney's fees, expenses, and liabilities
incurred in the defense of any such claim or any action or proceedings brought
thereon; and in case any action or proceedings be brought against Lessee by
reason of any such claim, Lessor upon notice from Lessee shall defend the same
at Lessor's expense by counsel reasonably satisfactory to Lessee, and Lessee
shall cooperate with Lessor in such defense. The indemnification obligations set
forth in this paragraph 8.8 shall survive the termination or expiration of this
Lease.

        8.9    Exemption of Lessor from Liability.    Lessee hereby agrees that
Lessor shall not be liable to Lessee for injury to Lessee's business or any loss
of income therefrom or for damage to the goods, wares, merchandise, or other
property of Lessee, Lessee's employees, invitees, customers, or any other person
in or about the Premises or the Industrial Center, nor shall Lessor be liable to
Lessee for injury to the person of Lessee, Lessee's employees, agents, or
contractors, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water, or rain, or from the breakage, leakage,
obstruction, or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning, or lighting fixtures, or from any other cause, whether said
damage or injury results from conditions to the extent arising upon the Premises
or upon other portions of the Industrial Center, or from other sources or places
and regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Lessee. Lessor shall not be liable to
Lessee for any damages to the extent arising from any act or neglect of any
other lessee, occupant, or user of the Industrial Center, nor from the failure
of Lessor to enforce the provisions of any other lease of the Industrial Center.
The foregoing exemption of Lessor from liability set forth in the two preceding
sentences shall not extend to any liability of Lessor arising out of the gross
negligence or willful misconduct of Lessor or Lessor's employees.

        8.10    Increased Coverage.    Not more frequently than once every year,
Lessee shall increase the amounts of insurance as follows: (a) as recommended by
Lessor's insurance broker, provided that the amount of insurance recommended by
such broker shall not exceed the amount customarily required of tenants in
comparable projects located within the general area of the Industrial Center, or
(b) as reasonably required by Lessor's lender.

9.    Damage or Destruction.    

        9.1    Definitions.    

        (a)   "Premises Partial Damage" shall mean if the Premises are damaged
or destroyed to the extent that the cost of repair is less than fifty percent
(50%) of the then replacement cost of the Premises.

        (b)   "Premises Total Destruction" shall mean if the Premises are
damaged or destroyed to the extent that the cost of repair is fifty percent
(50%) or more of the then replacement cost of the Premises.

        (c)   "Premises Building Partial Damage" shall mean if the Building of
which the Premises are a part is damaged or destroyed to the extent that the
cost to repair is less than fifty percent (50%) of the then replacement cost of
the Building.

        (d)   "Premises Building Total Destruction" shall mean if the Building
of which the Premises are a part is damaged or destroyed to the extent that the
cost to repair is fifty percent (50%) or more of the then replacement cost of
the Building.

        (e)   "Industrial Center Buildings" shall mean all of the buildings on
the Industrial Center site.

13

--------------------------------------------------------------------------------




        (f)    "Industrial Center Buildings Total Destruction" shall mean if the
Industrial Center Buildings are damaged or destroyed to the extent that the cost
of repair is fifty percent (50%) or more of the then replacement cost of the
Industrial Center Buildings.

        (g)   "Insured Loss" shall mean damage or destruction that was caused by
an event required to be covered by the insurance described in paragraph 8. The
fact that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.

        (h)   "Replacement Cost" shall mean the amount of money necessary to be
spent in order to repair or rebuild the damaged area to substantially the
condition that existed immediately prior to the damage occurring, excluding all
improvements made by lessees.

        9.2    Premises Partial Damage; Premises Building Partial Damage.    

        (a)   Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5,
and any rights of Lessor's mortgagee, if at any time during the term of this
Lease there is damage which is an Insured Loss and which falls into the
classification of either Premises Partial Damage or Premises Building Partial
Damage, then Lessor shall, at Lessor's expense, repair such damage to the
Premises, but not Lessee's fixtures, equipment or tenant improvements, as soon
as reasonably possible and this Lease shall continue in full force and effect.

        (b)   Uninsured Loss: Subject to the provisions of paragraphs 9.4 and
9.5, if at any time during the term of this Lease there is damage that is not an
Insured Loss and that falls within the classification of Premises Partial Damage
or Premises Building Partial Damage, unless caused by a negligent or willful act
of Lessee (in which event Lessee shall make the repairs at its expense), which
damage materially impairs Lessee's ability to access, use or enjoy the Premises,
Lessor may at Lessor's option either (i) repair such damage as soon as
reasonably possible at Lessor's expense, in which event this Lease shall
continue in full force and effect, or (ii) give written notice to Lessee within
twenty (20) days after the date of the occurrence of such damage of Lessor's
intention to cancel and terminate this Lease as of the date of the occurrence of
such damage. In the event Lessor elects to give such notice of Lessor's
intention to cancel and terminate this Lease, Lessee shall have the right within
twenty (20) days after the receipt of such notice to give written notice to
Lessor of Lessee's intention to repair such damage at Lessee's expense, without
reimbursement from Lessor, in which event this Lease shall continue in full
force and effect, and Lessee shall proceed to make such repairs as soon as
reasonably possible. If Lessee does not give such notice within such thirty
(30) day period, this Lease shall be cancelled and terminated as of the date of
the occurrence of such damage.

14

--------------------------------------------------------------------------------




        9.3    Premises Total Destruction; Premises Building Total Destruction;
Industrial Center Buildings Total Destruction.    Subject to the provisions of
paragraphs 9.4 and 9.5, if at any time during the term of this Lease there is
damage, whether or not it is an Insured Loss, and such damage falls into the
classification of (a) Premises Total Destruction, or (b) Premises Building Total
Destruction, or (c) Industrial Center Buildings Total Destruction, then Lessor
may at its option either (y) repair such damage, but not Lessee's fixtures,
equipment, or tenant improvements, as soon as reasonably possible at Lessor's
expense, and this Lease shall continue in full force and effect, or (z) give
written notice to Lessee within thirty (30) days after the date of occurrence of
such damage, of Lessor's intention to cancel and terminate this Lease, in which
case this Lease shall be cancelled and terminated as of the date of the
occurrence of such damage.

        9.4    Damage Near End of Term.    Subject to paragraph 9.5(b), if at
any time during the last six months of the term of this Lease there is
substantial damage, whether or not an Insured Loss, and such damage falls within
the classification of Premises Partial Damage, Lessor may at its option cancel
and terminate this Lease as of the date of occurrence of such damage by giving
written notice to Lessee of Lessor's election to do so within thirty (30) days
after the date of occurrence of such damage.

        9.5    Abatement of Rent; Lessee's Remedies.    

        (a)   In the event Lessor repairs or restores the Premises pursuant to
the provisions of this paragraph 9, the rent payable hereunder for the period
during which such damage, repair, or restoration continues shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired.
Except for abatement of rent, if any, Lessee shall have no claim against Lessor
for any damage suffered by reason of any such damage, destruction, repair, or
restoration.

        (b)   If Lessor is obligated to repair or restore the Premises under the
provisions of this paragraph 9 and does not commence such repair or restoration
within either (i) sixty (60) days after such obligation accrues or (ii) thirty
(30) days following Lessor's receipt of the necessary permits (provided that
Lessor has used commercially reasonable efforts to obtain the same), whichever
occurs last, and Lessor shall not reasonably continue such work until
completion, Lessee may at its option cancel and terminate this Lease by giving
Lessor written notice of Lessee's election to do so at any time prior to the
commencement of such repair or restoration. In such event this Lease shall
terminate as of the date of such notice.

        (c)   Lessee shall have the right to terminate this Lease by giving
Lessor written notice of Lessee's election to do so in the event if there is a
Premises Total Destruction, Building Total Destruction, or Industrial Center
Buildings Total Destruction which occurs during the last twelve (12) months of
the lease term.

        9.6    Termination—Advance Payments.    Upon termination of this Lease
pursuant to this paragraph 9, an equitable adjustment shall be made concerning
advance rent and any advance payments made by Lessee to Lessor. Lessor shall, in
addition, return to Lessee so much of Lessee's security deposit as has not
theretofore been applied by Lessor.

        9.7    Waiver.    Lessor and Lessee waive the provisions of any statute
that relate to termination of leases when leased property is destroyed, and
agree that any such event shall be governed by the terms of this Lease.

10.    Real Property Taxes.    

        10.1    Payment of Taxes.    Lessor shall pay the real property tax, as
defined in paragraph 10.3, applicable to the Industrial Center, subject to
reimbursement by Lessee of Lessee's Share of such tax in accordance with the
provisions of paragraph 4.2, except as otherwise provided in paragraph 10.2.

        10.2    Additional Improvements.    Lessee shall not be responsible for
paying Lessee's Share of any increase in real property tax specified in the tax
assessor's records and work sheets as being caused by

15

--------------------------------------------------------------------------------


additional improvements placed upon the Industrial Center by other lessees or by
Lessor for the exclusive enjoyment of such other lessees or Lessor. Lessee
shall, however, pay to Lessor at the time that Operating Expenses are payable
under paragraph 4.2(b) the entirety of any increase in real property tax if
assessed solely by reason of additional improvements placed upon the Premises by
Lessee or at Lessee's request.

        10.3    Definition of "Real Property Tax."    As used herein, the term
"real property tax" shall include any form of real estate tax or assessment,
general, special, ordinary, or extraordinary, and any license fee, commercial
rental tax, improvement bond or bonds, levy, or tax (other than inheritance,
personal income, or estate taxes) imposed on the Industrial Center or any
portion thereof by any authority having the direct or indirect power to tax,
including any city, county, state, or federal government, or any school,
agricultural, sanitary, fire, street, drainage, or other improvement district
thereof, as against any legal or equitable interest of Lessor in the Industrial
Center or in any portion thereof, as against Lessor's right to rent or other
income therefrom, and as against Lessor's business of leasing the Industrial
Center. The term "real property tax" shall also include any tax, fee, levy,
assessment, or charge (a) in substitution of, partially or totally, any tax,
fee, levy, assessment, or charge hereinabove included within the definition of
"real property tax," or (b) the nature of which was hereinbefore included within
the definition of "real property tax," or (c) which is imposed for a service or
right that was not charged prior to June 1, 1978, or, if previously charged,
that has been increased since June 1, 1978, or (d) which is imposed as a result
of a transfer, either partial or total, of Lessor's interest in the Industrial
Center or which is added to a tax or charge hereinbefore included within the
definition of "real property tax" by reason of such transfer, or (e) which is
imposed by reason of this transaction, any modifications or changes hereto, or
any transfers hereof. Notwithstanding the foregoing, "real property taxes" shall
not include Lessor's federal or state income, franchise, inheritance or estate
taxes, capital, stock, succession, gift, estate tax; any item to the extent
otherwise included in Operating Expenses; costs or fees payable to public
authorities in connection with any future construction, renovation and/or
improvements to the project other than the work or improvements to the Premises
made by or for Lessee (except as set forth above), including fees for transit,
housing, schools, open space, child care, arts programs, traffic mitigation
measures, environmental impact reports, traffic studies, and transportation
system management plans associated with the initial tenant improvements to the
Premises outlined in Exhibit B or assessed directly against any other tenant; or
reserves for future taxes. If any real property taxes are payable in
installments over a period of time, Lessor shall pay such taxes in installments
over the maximum period of time permitted by Applicable Regulations and Lessee
shall be liable only for the payment of those installments falling due and
payable during the Lease term, with appropriate proration for fractional years.
Lessor shall reimburse Lessee for any amount paid by Lessee for taxes that is
later refunded to Lessor or otherwise reduced after first deducting Lessor's
reasonable costs of prosecution.

        10.4    Joint Assessment.    If the Industrial Center is not separately
assessed, Lessee's Share of the real property tax liability shall be an
equitable proportion of the real property taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
reasonably determined by Lessor from the respective valuations assigned in the
assessor's work sheets or such other information as may be reasonably available.

        10.5    Personal Property Taxes.    

        (a)   Lessee shall pay prior to delinquency all taxes assessed against
and levied upon trade fixtures, furnishings, equipment, and all other personal
property of Lessee contained in the Premises or elsewhere. When possible, Lessee
shall cause said trade fixtures, furnishings, equipment, and all other personal
property to be assessed and billed separately from the real property of Lessor.

16

--------------------------------------------------------------------------------

        (b)   If any of Lessee's said personal property is assessed with
Lessor's real property, Lessee shall pay to Lessor the taxes attributable to
Lessee within thirty (30) days after receipt of a written statement setting
forth the taxes applicable to Lessee's property.

11.    Utilities.    Lessee shall pay for all water, gas, heat, light, power,
telephone, and other utilities and services supplied to the Premises, together
with any taxes thereon. If any such services are not separately metered to the
Premises, Lessee shall pay, at Lessor's option, either Lessee's Share or a
reasonable proportion to be reasonably determined by Lessor of all charges
jointly metered with other premises in the Building.

12.    Assignment and Subletting.    

        12.1    Lessor's Consent Required.    Lessee shall not voluntarily or by
operation of law assign, transfer, sublet, or otherwise transfer all or any part
of Lessee's interest in this Lease or in the Premises, without Lessor's prior
written consent, which Lessor shall not unreasonably withhold, condition or
delay. Lessor shall respond in writing to Lessee's request for consent hereunder
within fifteen (15) business days (which response shall include a reasonable
explanation of why such consent has not been granted, if applicable), provided
that any attempted assignment, transfer, mortgage, encumbrance, or subletting
without such consent shall be void, and shall constitute a breach of this Lease.
Lessor's consent to any sublease, assignment or transfer will be in a form
substantially similar to Exhibit F attached hereto, executed by Lessee and
Lessee's assignee, sublessee or transferee.

        12.2    Lessee Affiliate.    Notwithstanding the provisions of
paragraph 12.1 hereof, Lessee may assign or sublet the Premises, or any portion
thereof, without Lessor's consent, to any corporation that controls, is
controlled by, or is under common control with Lessee, or to any corporation
resulting from a merger or consolidation with Lessee, or to any person or entity
that acquires all the assets of Lessee, all of which are referred to as a
"Lessee Affiliate," provided that before such assignment or subletting is
effective, said assignee or sublessee shall assume, in full, the obligations of
Lessee under this Lease. Lessee Affiliate's assumption shall be in a form
reasonably approved by Lessor and delivered to Lessor before the assignment or
sublease will be effective. Any such assignment or subletting shall not, in any
way, affect or limit the liability of Lessee under the terms of this Lease even
if after such assignment or subletting the terms of this Lease are materially
changed or altered without the consent of Lessee, the consent of whom shall not
be necessary. For purposes of this Lease, a public offering of Lessee stock or a
transfer of less than fifty (50%) percent ownership interest in Lessee is a
permitted transfer that shall not require the consent of Lessor, notwithstanding
anything to the contrary set forth in this paragraph 12. The term "control" as
used herein means possession, directly or indirectly, of the power to direct or
cause the direction of the management, affairs and policies of anyone, whether
through the ownership of voting securities, by contract or otherwise. The excess
consideration provisions of paragraph 12.6 of this Lease shall not apply to an
assignment or sublease by Lessee to a Lessee Affiliate.

        12.3    Terms and Conditions of Assignment.    Regardless of Lessor's
consent, no assignment shall release Lessee of its obligations hereunder or
alter the primary liability of Lessee to pay the Base Rent and Lessee's Share of
Operating Expenses, and to perform all other obligations to be performed by
Lessee hereunder. Lessor may accept rent from any person other than Lessee,
pending approval or disapproval of such assignment. Neither a delay in the
approval or disapproval of such assignment nor the acceptance of rent shall
constitute a waiver or estoppel of Lessor's right to exercise its remedies for
the breach of any of the terms or conditions of this paragraph 12 or this Lease.
Consent to one assignment shall not be deemed consent to any subsequent
assignment. In the event of default by any assignee of Lessee or any successor
of Lessee, in the performance of any of the terms hereof, Lessor may proceed
directly against Lessee without the necessity of exhausting remedies against
said assignee or successor. Lessor may consent to subsequent assignments of this
Lease or amendments or modifications to this Lease with assignees of Lessee,
without notifying Lessee, or any successor of

17

--------------------------------------------------------------------------------


Lessee, and without obtaining its or their consent thereto, and such action
shall not relieve Lessee of liability under this Lease.

        12.4    Terms and Conditions Applicable to Subletting.    Regardless of
Lessor's consent, the following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be included in
subleases:

        (a)   Lessee hereby assigns and transfers to Lessor all of Lessee's
interest in all rentals and income to the extent arising from any sublease
heretofore or hereafter made by Lessee, and Lessor may collect such rent and
income and apply the same toward Lessee's obligations under this Lease;
provided, however, that until a material default occurs in the performance of
Lessee's obligations under this Lease, Lessee may receive, collect, and enjoy
the rents accruing under such sublease. Lessor shall not, by reason of this or
any other assignment of such sublease to Lessor nor by reason of the collection
of the rents from a sublessee, be deemed liable to the sublessee for any failure
of Lessee to perform and comply with any of Lessee's obligations to such
sublessee under such sublease. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
default exists in the performance of Lessee's obligations under this Lease, to
pay to Lessor the rents due and to become due under the sublease. Lessee agrees
that such sublessee shall have the right to rely upon any such statement and
request from Lessor, and that such sublessee shall pay such rents to Lessor
without any obligation or right to inquire as to whether such default exists and
notwithstanding any notice from or claim from Lessee to the contrary. Lessee
shall have no right to claim against such sublessee or Lessor for any such rents
so paid by such sublessee to Lessor.

        (b)   No sublease entered into by Lessee shall be effective unless and
until it has been approved in writing by Lessor (which Lessor shall not
unreasonably withhold, condition or delay), and once approved by Lessor, such
sublease shall not be changed or modified without Lessor's prior written consent
(which Lessor shall not unreasonably withhold, condition or delay). Any
sublessee shall, by reason of entering into a sublease under this Lease, be
deemed, for the benefit of Lessor, to have assumed and agreed to conform and
comply with each and every obligation herein to be performed by Lessee other
than such obligations as are contrary to or inconsistent with provisions
contained in a sublease to which Lessor has expressly consented in writing.

        (c)   If Lessee's obligations under this Lease have been guaranteed by
third parties, then a sublease, and Lessor's consent thereto, shall not be
effective unless said guarantors give their written consent to such sublease and
the terms thereof.

        (d)   The consent by Lessor to any subletting shall not release Lessee
from its obligations or alter the primary liability of Lessee to pay the rent
and perform and comply with all of the obligations of Lessee to be performed
under this Lease.

        (e)   The consent by Lessor to any subletting shall not constitute a
consent to any subsequent subletting by Lessee or to any assignment or
subletting by the sublessee. However, Lessor may consent to subsequent
sublettings and assignments of the sublease or any amendments or modifications
thereto without notifying Lessee or anyone else liable on this Lease or the
sublease and without obtaining their consent, and such action shall not relieve
such persons from liability.

        (f)    In the event of any default under this Lease, Lessor may proceed
directly against Lessee, any guarantors, or anyone else responsible for the
performance of this Lease, including the sublessee, without first exhausting
Lessor's remedies against any other person or entity responsible therefor to
Lessor, or any security held by Lessor or Lessee.

        (g)   In the event Lessee materially defaults in the performance of its
obligations under this Lease, Lessor, at its option and without any obligation
to do so, may require any sublessee to attorn to Lessor, in which event Lessor
shall undertake the obligations of Lessee under such

18

--------------------------------------------------------------------------------




sublease from the time of the exercise of said option to the termination of such
sublease; provided, however, Lessor shall not be liable for any prepaid rents or
security deposit paid by such sublessee to Lessee for any other prior defaults
of Lessee under such sublease.

        (h)   No sublessee shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent, which consent Lessor shall not
unreasonably withhold, condition or delay.

        (i)    Lessor's written consent to any subletting of the Premises by
Lessee shall not constitute an acknowledgement that no default then exists under
this Lease of the obligations to be performed by Lessee, nor shall such consent
be deemed a waiver of any then existing default, except as may be otherwise
stated by Lessor at the time.

        12.5    Attorney's Fees/Assignment and Subletting.    In the event
Lessee assigns or sublets the Premises or requests the consent of Lessor to any
assignment or subletting or if Lessee requests the consent of Lessor to any act
Lessee proposes to do, then Lessee shall pay Lessor's reasonable attorney's fees
actually incurred in connection therewith, not to exceed one thousand five
hundred dollars ($1,500.00) per requested consent.

        12.6    General Conditions to Assignment and Subletting.    

        (a)   If Lessee is a privately held corporation, or is an unincorporated
association or partnership, the transfer, assignment, or hypothecation of any
stock or interest in such corporation, association, or partnership in excess of
forty-nine percent (49%) in the aggregate shall be deemed an assignment or
transfer within the meaning and provisions of this paragraph 12. If Lessee is a
publicly held corporation, the public trading of stock in Lessee shall not be
deemed an assignment or transfer within the meaning of this paragraph.

        (b)   In connection with any request for Lessor's consent to a proposed
assignment of this Lease or a proposed sublease of all or part of the Premises,
Lessee shall give written notice to Lessor identifying: (i) the intended
assignee or subtenant by name and address, (ii) the terms of the intended
assignment or sublease, and the nature of the business of the proposed assignee
or sublessee, together with current financial statements for the proposed
assignee or sublessee (which financials in the case of an assignee shall be
audited or certified by an officer or principal of the assignee) and,
(iii) thereafter, any other information that Lessor may reasonably request.

        (c)   Lessor's consent to a proposed assignment or sublet shall not be
withheld, conditioned or delayed unreasonably, and shall be granted or refused
in writing within fifteen (15) business days after Lessor's receipt of all of
the information that Lessee is required to deliver to Lessor pursuant to
subsections (i) and (ii) of paragraph 12.6(b). If Lessor refuses such consent,
Lessor shall state in writing the basis for such refusal in reasonable detail.
Without limiting the other instances in which it may be reasonable for Lessor to
withhold its consent to an assignment or subletting, Lessor and Lessee
acknowledge that it shall be reasonable for Lessor to withhold its consent in
the following instances:

        1.     The use of the Premises by the proposed assignee or sublessee
would involve occupancy in violation of paragraph 6 of this Lease;

        2.     In Lessor's reasonable judgment, the financial worth of the
proposed assignee or sublessee does not meet the credit standards applied by
Lessor or its investments advisors for the other tenants under the leases with
comparable terms (provided, however, that this subsection 12.6(c)(2) shall not
be a reasonable basis for Lessor to withhold its consent in the event Lessee
shall remain liable for the payment of rent and performance of all of the
obligations of Lessee to be performed under this Lease);

        3.     Lessor has experienced previous defaults by or is in litigation
with the proposed assignee or subtenant;

19

--------------------------------------------------------------------------------

        4.     The use of the Premises by the proposed assignee or subtenant
would violate Applicable Regulations;

        5.     The proposed assignment or sublease fails to include all of the
terms and provisions required to be included therein pursuant to this
paragraph 12; or

        6.     Lessee is in material default of any of its obligations under
this Lease.

        (d)   In the case of an assignment to any party other than a Lessee
Affiliate, fifty percent (50%) of any sum or other economic consideration
received by Lessee as a result of such assignment shall be paid to Lessor after
first deducting the cost of any actual attorneys' fees, real estate commissions,
rental concessions that are customary in the market at that time, and tenant
improvements constructed specifically for the assignee incurred in connection
with such assignment. In the case of a subletting to any party other than a
Lessee Affiliate, fifty percent (50%) any sum or economic consideration received
by Lessee as a result of such subletting in excess of the monthly rental due
hereunder (such monthly rental prorated if necessary to reflect only rental
allocable to the sublet portion of the Premises) shall be paid to Lessor after
first deducting (i) the cost of leasehold improvements made to the sublet
portion of the Premises at Lessee's cost for the specific benefit of the
sublessee, and (ii) the cost of any attorneys' fees, real estate commissions and
any rental concessions that are customary in the market at the time that are
incurred in connection with such subletting.

        12.7    Leasehold Mortgage.    Notwithstanding any provision in this
Lease to the contrary, Lessee may not, without the prior consent of Lessor,
which consent may be withheld in its sole and absolute discretion, mortgage,
pledge, hypothecate or encumber the leasehold interest granted under this Lease,
whether voluntary of by operation of law. Any mortgage effected without the
approval of Lessor shall constitute a material default under the Lease. Lessor's
approval will not be construed to require Lessor to provide any leasehold
mortgagee with any notice of default or otherwise under this Lease.

13.    Default; Remedies.    

        13.1    Default.    The occurrence of any one or more of the following
events and its continuance beyond all applicable notice and cure periods
available to Lessee shall constitute a material default of this Lease by Lessee:

        (a)   The failure by Lessee to make any payment of rent or any other
payment required to be made by Lessee hereunder within five (5) business days
from receipt of written notice of non-payment from Lessor. Written notice
provided under this section will be in lieu of the statutory three day notice to
pay or quit rent.

        (b)   The failure of Lessee to reinstate the Letter of Credit or the
Security Deposit within five (5) business days of demand from Lessor.

        (c)   Except as otherwise provided in this Lease, the material failure
by Lessee to observe or perform any of the covenants, conditions, or provisions
of this Lease to be observed or performed by Lessee, other than as described in
paragraphs (a) or (b) above, where such failure continues for a period of thirty
(30) days after written notice thereof from Lessor to Lessee; provided, however,
that if the nature of Lessee's noncompliance is such that more than thirty
(30) days are reasonably required for its cure, then Lessee shall not be deemed
to be in default if Lessee commences such cure within said thirty (30) day
period and thereafter diligently prosecutes such cure to completion. To the
extent permitted by law, such thirty (30) day notice shall constitute the sole
and exclusive notice required to be given to Lessee under applicable Unlawful
Detainer statutes.

        (d)   (i) The making by Lessee of any general arrangement or general
assignment for the benefit of creditors; (ii) Lessee becomes a "debtor" as
defined in 11 U.S.C. 101 or any successor statute thereto (unless, in the case
of a petition filed against Lessee, the same is dismissed within

20

--------------------------------------------------------------------------------




sixty (60) days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Lessee's assets located at the Premises or of
Lessee's interest in this Lease, where possession is not restored to Lessee
within thirty (30) days; or (iv) the attachment, execution, or other judicial
seizure of substantially all of Lessee's assets located at the Premises or of
Lessee's interest in this Lease, where such seizure is not discharged within
thirty (30) days. In the event that any provision of this paragraph 13.1(d) is
contrary to any applicable law, such provision shall be of no force or effect.

        (e)   The discovery by Lessor that any financial statement given to
Lessor by Lessee, any assignee of Lessee, any subtenant of Lessee, any successor
in interest of Lessee, or any guarantor of Lessee's obligations hereunder, was
materially false.

        13.2    Remedies.    In the event of any such material default by Lessee
which continues beyond the expiration of all applicable notice and cure periods
available to Lessee, Lessor may at any time thereafter, with or without notice
or demand and without limiting Lessor in the exercise of any right or remedy
that Lessor may have by reason of such default:

        (a)   Terminate this Lease or Lessee's right to possession of the
Premises by notice to Lessee or any other lawful means, in which case this Lease
shall terminate and Lessee shall immediately surrender possession of the
Premises to Lessor. In such event Lessor shall be entitled to recover from
Lessee:

          (i)  The worth at the time of award of the unpaid rentals which had
been earned at the time of termination;

         (ii)  The worth at the time of award of the amount by which the unpaid
rentals that would have been earned after termination until the time of award
exceeds the amount of such rental loss that Lessee proves could have been
reasonably avoided;

        (iii)  The worth at the time of award (computed by discounting at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one (1) percent) of the amount by which the unpaid rentals for the balance
of the term hereof after the time of award exceeds the amount of such rental
loss that Lessee proves could be reasonably avoided; and

        (iv)  Any other amounts actually and reasonably incurred by Lessor
necessary to compensate Lessor for detriment proximately caused by the default
by Lessee or which in the ordinary course of events would likely result,
including without limitation the reasonable costs and expenses incurred by
Lessor for:

        (A)  Retaking possession of the Premises;

        (B)  Cleaning and making repairs and alterations (including installation
of leasehold improvements, whether or not the same shall be funded by a
reduction of rent, direct payment, or otherwise) necessary to return the
Premises to good condition and preparing the Premises for reletting;

        (C)  Removing, transporting, and storing any of Lessee's property left
at the Premises (although Lessor shall have no obligation to remove, transport,
or store any of the property);

        (D)  Reletting the Premises, including without limitation brokerage
commissions, advertising costs, and attorney's fees;

        (E)  Attorneys' fees, expert witness fees, and court costs;

21

--------------------------------------------------------------------------------




        (F)  Any unamortized real estate brokerage commissions paid in
connection with this Lease; and

        (G)  Costs of carrying the Premises, such as repairs, maintenance, taxes
and insurance premiums, utilities, and security precautions, if any.

The "worth at the time of award" of the amounts referred to in paragraphs
13.2(a)(i) and (ii) is computed by allowing interest at an annual rate equal to
the greater of: ten percent (10%); or five percent (5%) plus the rate
established by the Federal Reserve Bank of San Francisco, as of the 25th day of
the month immediately preceding the default by Tenant, on advances to member
banks under Sections 13 and 13(a) of the Federal Reserve Act, as now in effect
or hereafter from time to time amended.

        (b)   Maintain Lessee's right to possession, in which case this Lease
shall continue in effect whether or not Lessee has vacated or abandoned the
Premises. In such event Lessor shall be entitled to enforce all of its rights
and remedies under this Lease, including the right to recover the rent as it
becomes due hereunder. In such event, Lessor may also elect to relet the
Premises for the account of Lessee for a period, which may extend beyond the
term hereof, and for such other terms as Lessor may reasonably deem appropriate.
Lessee shall reimburse Lessor upon demand for all costs incurred by Lessor in
connection with such reletting, including, without limitation, necessary
restoration, renovation, or improvement costs, attorneys' fees, and brokerage
commissions. The proceeds of such reletting shall be applied first to any sums
then due and payable to Lessor from Lessee, including the reimbursement
described above. The balance, if any, shall be applied to the payment of future
rent as it becomes due hereunder. Acts of maintenance or preservation or efforts
to relet the Premises or the appointment of a receiver upon the initiative of
Lessor to protect its interest under this Lease shall not constitute a
termination of Lessee's right to possession. The parties acknowledge that the
remedy provided in California Civil Code Section 1951.4 is included within the
scope of this paragraph 13.2(b).

        (c)   Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the state wherein the Premises are located.
Unpaid installments of rent and other unpaid monetary obligations of Lessee
under the terms of this Lease shall bear interest from the date due at the
maximum rate then allowable by law.

        (d)   If Lessee should fail to pay any sum of money, other than rental
to Lessor, required to be paid hereunder or should fail to perform any other act
on its part to be performed hereunder and such failure should continue for
thirty (30) days after notice thereof by Lessor, or such longer period as may be
allowed hereunder, Lessor may, but shall not be obligated to, without waiving or
releasing Lessee from any obligations of Lessee, make any such payment or
perform any such other act on Lessee's part to be made or performed as set forth
in this Lease. Any and all sums so paid by Lessor and all necessary incidental
costs shall be payable to Lessor on demand from the date of Lessor's expense or
incurring of such costs to the date repaid at a rate equal to the lesser of
(i) the rate of interest publicly announced from time to time by Wells Fargo
Bank N.A. as its "prime rate" for unsecured commercial loans, plus four percent
(4%), or (ii) the maximum rate allowed by law.

        13.3    Default by Lessor.    Lessor shall not be in default unless
Lessor fails to perform obligations required of Lessor within a reasonable time,
but in no event later than thirty (30) days after written notice by Lessee to
Lessor and to the holder of any first mortgage or deed of trust covering the
Premises whose name and address shall have theretofore been furnished to Lessee
in writing, specifying wherein Lessor has failed to perform such obligation;
provided, however, that if the nature of Lessor's obligation is such that more
than thirty (30) days are required for performance, then Lessor shall not be in
default if Lessor commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

22

--------------------------------------------------------------------------------

        13.4    Late Charges.    Lessee hereby acknowledges that late payment by
Lessee to Lessor of Base Rent, Lessee's Share of Operating Expenses or other
sums due hereunder will cause Lessor to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges that may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Industrial Center or any part thereof. Accordingly, if more
than once during the Term any installment of Base Rent, Operating Expenses, or
any other sum due from Lessee is not received by Lessor or Lessor's designee
within ten (10) days after such amount is due, then, without any requirement for
notice to Lessee, Lessee shall pay to Lessor a late charge equal to five percent
(5%) of such overdue amount. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs that Lessor will incur by
reason of late payment by Lessee. Acceptance of such late charge by Lessor shall
in no event constitute a waiver of Lessee's default with respect to such overdue
amount, nor prevent Lessor from exercising any of the other rights and remedies
granted hereunder.

14.    Condemnation.    If the Premises or any portion thereof or the Industrial
Center is taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called "condemnation"), this
Lease shall terminate as to the part so taken as of the date when the condemning
authority takes title or possession, whichever first occurs. If more than ten
percent (10%) of the floor area of the Premises, or more than twenty-five
percent (25%) of that portion of the Common Areas designated as parking for the
Industrial Center, is taken by condemnation, Lessee may, at its option, to be
exercised in writing only within thirty (30) days after Lessor has given Lessee
written notice of such taking (or in the absence of such notice, within thirty
(30) days after the condemning authority has taken possession) terminate this
Lease as of the date when the condemning authority takes such possession. If
Lessee does not terminate this Lease in accordance with the foregoing, this
Lease shall remain in full force and effect as to the portion of the Premises
remaining, except that the rent shall be reduced in the proportion that the
floor area of the Premises taken bears to the total floor area of the Premises.
No reduction of rent shall occur if the only area taken does not have the
Premises located thereon. Any award for the taking of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Lessor; provided, however,
that Lessee shall be entitled to any award for loss of or damage to Lessee's
trade fixtures and removable personal property. In the event that this Lease is
not terminated by reason of such condemnation, Lessor shall, to the extent of
severance damages received by Lessor in connection with such condemnation,
repair any damage to the Premises caused by such condemnation except to the
extent that Lessee has been reimbursed therefor by the condemning authority.
Lessee shall pay any amount in excess of such severance damages required to
complete such repair. Notwithstanding the foregoing, Lessee shall have the right
to make a separate claim in any condemnation proceeding for the taking of the
unamortized or undepreciated value of the improvements and alterations owned by
Lessee which Lessee may remove at the expiration or earlier termination of this
Lease, reasonable removal and relocation costs for any improvements Lessee has
the right to remove and elects to remove, relocation costs under Government Code
7262, the claim for which Lessee may pursue by separate action independent of
this Lease and any other amount that does not reduce the amount of the award
payable to Lessor. Lessee shall have the right to negotiate directly with the
condemnor for the recovery of the portion of the award that Lessee is entitled
to under this paragraph.

15.    Indemnification From Brokers.    Lessor and Lessee each represents and
warrants for the benefit of the other that it has had no dealings with any real
estate broker, agent or finder in connection with the Premises and/or the
negotiation of this Lease, and that it knows of no real estate broker, agent or
finder who is or might be entitled to a real estate brokerage commission or
finder's fee in connection with this Lease or otherwise based upon contacts
between the claimant and Lessee. Each party shall indemnify and hold harmless
the other from and against any and all liabilities or expenses to the extent
arising out of claims made for a fee or commission by any real estate broker,
agent or finder in

23

--------------------------------------------------------------------------------


connection with the Premises and this Lease, if any, resulting from the actions
of the indemnifying party.

16.    Estoppel Certificate.    Lessee shall at any time and from time to time
within ten (10) business days following request from Lessor execute,
acknowledge, and deliver to Lessor a statement in writing (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease as so modified is
in full force and effect); (ii) acknowledging that there are not, to Lessee's
knowledge, any uncured defaults on the part of Lessor hereunder, or specifying
such defaults if any are claimed; (iii) certifying the date when Lessee entered
into occupancy of the Premises and that Lessee is open and conducting business
at the Premises; (iv) certifying the date to which rentals and other charges are
paid in advance, if any; (v) certifying the current amount of base rent due
under the Lease; (vi) evidencing the status of this Lease as may be reasonably
required either by a lender making a loan affecting, or a purchaser of, the
Premises or any part of the Industrial Center from Lessor; (vii) certifying that
all improvements to be constructed on the Premises by Lessor are substantially
complete, except for any punch list items that do not prevent Lessee from using
the Premises for its intended use; and (viii) certifying as to such other
factual matters relating to this Lease and/or the Premises as may be reasonably
requested by a lender making a loan to Lessor or a purchaser of the Premises or
any part thereof from Lessor. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the Industrial
Center or any interest therein. Lessee shall, within thirty (30) days following
request of Lessor given not more than once every twelve (12) months, deliver
such other documents, including copies of up to the last three (3) years worth
of Lessee's financial statements, as are reasonably requested in connection with
the sale of, or a loan to be secured by, any portion of the Industrial Center or
any interest therein. All such financial statements shall be received by Lessor
and such lender or purchaser in confidence, shall be kept strictly confidential
and shall be used only for the purposes herein set forth.

17.    Lessor's Liability.    The term "Lessor" as used herein shall mean only
the owner or owners, at the time in question, of the fee title or a lessee's
interest in a ground lease of the Industrial Center, and except as expressly
provided in paragraph 15, in the event of any transfer of such title or
interest, Lessor herein named (and in case of any subsequent transfers, then the
grantor) shall be relieved from and after the date of such transfer of all
liability as respects Lessor's obligations thereafter to be performed, provided
that any funds or letters of credit in the hands of Lessor or the then grantor
at the time of such transfer, in which Lessee has an interest, shall be
delivered to the grantee. The obligations contained in this Lease to be
performed by Lessor shall, subject as aforesaid, be binding on Lessor's
successor and assigns, only during their respective periods of ownership.

18.    Severability.    The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.    Interest on Past-Due Obligations.    Except as expressly herein provided,
any amount due to Lessor and not paid when due shall bear interest at the
maximum rate then allowable by law from the date due. Payment of such interest
shall not excuse or cure any default by Lessee under this Lease; provided,
however, that interest shall not be payable on late charges incurred by Lessee
nor on any amounts upon which late charges are paid by Lessee.

20.    Time of Essence.    Time is of the essence of the obligations to be
performed under this Lease.

21.    Additional Rent.    All monetary obligations of Lessee to Lessor under
the terms of this Lease, including but not limited to Lessee's Share of
Operating Expenses and insurance and tax expenses payable, shall be deemed to be
rent.

22.    Incorporation of Prior Agreements; Amendments.    This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or

24

--------------------------------------------------------------------------------


understanding pertaining to any such matter shall be effective. This Lease may
be modified in writing only, signed by the parties in interest at the time of
the modification. Except as otherwise stated in this Lease, Lessee hereby
acknowledges that neither the real estate broker listed in paragraph 15 hereof
nor any cooperating broker on this transaction nor the Lessor or any employee or
agent of any of said persons has made any oral or written warranties or
representations to Lessee relative to the condition or use by Lessee of the
Premises or the Property, and Lessee acknowledges that Lessee assumes all
responsibility regarding the Occupational Safety and Health Act, the legal use
and adaptability of the Premises, and the compliance thereof with all applicable
laws and regulations in effect during the term of this Lease except as otherwise
specifically stated in this Lease.

23.    Notices.    Any notice required or permitted to be given hereunder shall
be in writing and may be given by personal delivery or by certified mail, and if
given personally or by mail, shall be deemed sufficiently given if addressed to
Lessee or to Lessor at the address noted below the signature of the respective
parties, as the case may be. Either party may by notice to the other specify a
different address for notice purposes. A copy of all notices required or
permitted to be given to Lessor hereunder shall be concurrently transmitted to
such party or parties at such addresses as Lessor may from time to time
hereafter designate by notice to Lessee.

24.    Waivers.    No waiver by Lessor or Lessee of any provision hereof shall
be deemed a waiver of any other provision hereof or of any subsequent breach by
Lessee or Lessor of the same or any other provision. Lessor's or Lessee's
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor's or Lessee's consent to or approval of any subsequent
act by Lessee or Lessor. The acceptance of rent hereunder by Lessor shall not be
a waiver of any preceding breach by Lessee of any provision hereof other than
the failure of Lessee to pay the particular rent so accepted, regardless of
Lessor's knowledge of such preceding breach at the time of acceptance of such
rent.

25.    Holding Over.    If Lessee, with Lessor's consent, remains in possession
of the Premises or any part thereof after the expiration of the term hereof,
such occupancy shall be a tenancy from month to month upon all the provisions of
this Lease pertaining to the obligations of Lessee, but all Options, if any,
granted under the terms of this Lease shall be deemed terminated and be of no
further effect during said month-to-month tenancy.

26.    Cumulative Remedies.    No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

27.    Covenants and Conditions.    Each provision of this Lease performable by
Lessee or Lessor shall be deemed both a covenant and a condition.

28.    Binding Effect; Choice of Law.    Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
paragraph 17, this Lease shall bind the parties, their personal representatives,
successors, and assigns. This Lease shall be governed by the laws of the State
where the Industrial Center is located, and any litigation concerning this Lease
between the parties hereto shall be initiated in the county in which the
Industrial Center is located.

25

--------------------------------------------------------------------------------


29.    Subordination.    

        (a)   This Lease, and any Option granted hereby, at Lessor's option,
shall be subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Industrial Center and
to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements, and extensions thereof.
Notwithstanding such subordination, Lessee's right to quiet possession of the
Premises shall not be disturbed if Lessee is not in default beyond the
expiration of all applicable notice and cure periods, unless this Lease is
otherwise terminated pursuant to its terms. If any mortgagee, trustee, or ground
lessor elects to have this Lease, and any Options granted hereby, prior to the
lien of its mortgage, deed of trust, or ground lease, and gives written notice
thereof to Lessee, this Lease and such Options shall be deemed prior to such
mortgage, deed of trust, or ground lease, whether this Lease or such Options are
dated prior or subsequent to the date of such mortgage, deed or trust, or ground
lease or the date of recording thereof.

        (b)   Within thirty (30) days from receipt of written request from
Lessee, Lessor shall request and use commercially reasonable efforts to pursue a
subordination and non-disturbance agreements in writing from all lessors under
all ground leases or underlying leases, from all beneficiaries under all deeds
of trust and all mortgagees under all mortgages affecting the Building, in form
and content reasonably acceptable to Lessee, stating that so long as Lessee is
not in material default under any of the terms, covenants, conditions, or
agreements of this Lease, this Lease and all of the terms, provisions, and
conditions of this Lease, shall remain in full force and effect, and neither
this Lease, nor Lessee's rights nor Lessee's quiet possession of the Premises
will be disturbed during the term of this Lease or any extension thereof. Lessee
agrees to execute any documents required to effectuate an attornment or, a
subordination or to make this Lease or any Option granted herein prior to the
lien of any mortgage, deed of trust, or ground lease, as the case may be;
provided that such documents shall include a provisions ensuring Lessee's right
to quiet possession of the Premises and are otherwise in a form reasonably
acceptable to Lessee. If Lessee does not execute such documents within ten
(10) days, then Lessor will provide Lessee with a second written notice
requesting Lessee's execution of the documents. Failure of Lessee to execute the
documents within five (5) days after receipt of the second written demand shall
constitute a material default by Lessee hereunder.

30.    Attorney's Fees.    In the event any dispute between the parties arises,
regardless of whether such disputes results in litigation or other proceeding,
to enforce or interpret any provisions of this Lease or to protect or establish
any right or remedy of any of them hereunder, the unsuccessful party to such
action or proceedings shall pay to the prevailing party all costs and expenses
(including, but not limited to, reasonable attorney's fees and disbursements)
incurred by such prevailing party in such action or proceedings. If any party
secures a judgment in any such action or proceedings, then any costs and
expenses (including, but not limited to, reasonable attorney's fees and
disbursements) incurred by the prevailing party in enforcing such judgment, or
any costs and expenses (including, but not limited to, reasonable attorneys'
fees and disbursements) incurred by the party prevailing in any appeal from such
judgment in connection with such appeal shall be recoverable separately from and
in addition to any other amount included in such judgment. The preceding
sentence is intended to be severable from the other provisions of this Lease and
shall survive and not be merged into any such judgment.

31.    Lessor's Access.    Provided Lessor and its agents use reasonable efforts
to minimize any interference with Lessee's access to and use and enjoyment of
the Premises caused thereby, Lessor and Lessor's agents shall have the right,
following reasonable advance notice of at least twenty-four (24) hours (except
in the case of an emergency) to enter the Premises at reasonable times for the
purpose of inspecting the same, showing the same to prospective purchasers,
lenders, or lessees, and making such alterations, repairs, improvements, or
additions to the Premises or to the Building as Lessor may deem necessary or
desirable. Notwithstanding the foregoing, Lessee will reasonably cooperate with
Lessor to allow Lessor to enter the Premises even if Lessor does not provide
Lessee

26

--------------------------------------------------------------------------------


with at least twenty-four (24) hours notice. Lessor may at any time place on or
about the Premises or the Building any ordinary "For Sale" signs, and Lessor may
at any time during the last one hundred twenty (120) days of the term hereof
place on or about the Premises any ordinary "For Lease" signs. All activities of
Lessor pursuant to this paragraph shall be without abatement of rent, nor shall
Lessor have any liability to Lessee for the same.

32.    Auctions.    Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Lessor's prior written consent thereto.
Notwithstanding anything to the contrary in this Lease, Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
grant such consent.

33.    Signs.    Lessee shall not place any sign upon the Premises or the
Industrial Center without (i) Lessor's prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and (ii) the
approval of the City of South San Francisco. Lessee shall take all actions
necessary, at its sole cost and expense, to obtain the approval of the City of
South San Francisco. Under no circumstances shall Lessee have the right to place
a sign on any roof of the Industrial Center.

34.    Merger.    The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

35.    Consents.    Except for paragraph 33 hereof, wherever in this Lease the
consent of one party is required to an act of the other party, such consent
shall not be unreasonably withheld, conditioned or delayed.

36.    Intentionally Omitted.    

37.    Quiet Possession.    Upon Lessee's paying the rent for the Premises and
observing and performing all of the covenants, conditions, and provisions on
Lessee's part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease. The individuals executing this Lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this Lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership interest in the
Industrial Center.

38.    Intentionally Omitted.    

39.    Security Measures.    Lessee hereby acknowledges that Lessor shall have
no obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Industrial Center. Lessee assumes all
responsibility for the protection of Lessee, its agents, and invitees and the
property of Lessee and of Lessee's agents and invitees from acts of third
parties. Nothing herein contained shall prevent Lessor, at its sole option, from
providing security protection for the Industrial Center or any part thereof, in
which event the cost thereof shall be included within the definition of
Operating Expenses, as set forth in paragraph 4.2.

40.    Easements.    Lessor reserves to itself the right, from time to time, to
grant such easements, rights, and dedications as Lessor deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps, and restrictions do not
unreasonably interfere with the access, use or enjoyment of the Premises by
Lessee. Lessee shall sign any of the aforementioned documents upon request of
Lessor, and failure to do so shall constitute a material default of this Lease.

27

--------------------------------------------------------------------------------


41.    Performance Under Protest.    If at any time a dispute arises as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

42.    Authority.    If Lessee is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of such entity. If Lessee is a corporation, trust, or
partnership, Lessee shall, within thirty (30) days after execution of this
Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

43.    Conflict.    Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions, if any, shall be controlled by
the typewritten or handwritten provisions.

44.    Offer.    Preparation of this Lease by Lessor or Lessor's agent and
submission hereof to Lessee shall not be deemed an offer to lease. This Lease
shall become binding upon Lessor and Lessee only when fully executed and
delivered by Lessor and Lessee.

45.    Hazardous Materials.    Lessor and Lessee agree as follows with respect
to the existence or use of Hazardous Materials (as defined below) at, on, in,
under, above, or about the Industrial Center:

        45.1    Any handling, transportation, release, generation, storage,
treatment, disposal, or use of Hazardous Materials by Lessee or its employees,
agents, contractors, or invitees after the date hereof at, on, in, under, above,
or about the Industrial Center shall strictly comply with all applicable
Hazardous Material Laws (as defined below). Lessee shall indemnify, defend upon
demand with counsel reasonably acceptable to Lessor, and hold harmless Lessor
from and against any liabilities, losses, claims, damages, lost profits,
consequential damages, interest, penalties, fines, monetary sanctions, actual
attorneys' fees, experts' fees, court costs, remediation costs, investigation
costs, and other expenses that result from or arise in any manner whatsoever out
of the use, storage, treatment, transportation, release, or disposal of
Hazardous Materials at, on, in, under, above, or about the Industrial Center or
the Premises by Lessee or its employees, agents, contractors, invitees or by
third parties. Tenant shall not service, maintain or repair vehicles of any kind
in, on or around the Premises, Common Area or Industrial Park at any time. In an
emergency, vehicles must be towed off-site for repair.

        45.2    If the presence of Hazardous Materials caused or permitted by
Lessee or its employees, agents, contractors, or invitees after the date hereof
at, on, in, under, above, or about (i) the Industrial Center or (ii) the
Premises after the date hereof results in contamination or deterioration of
water or soil, resulting in a level of contamination greater than the levels
established as acceptable by any governmental agency having jurisdiction over
such contamination, then Lessee shall promptly take any and all action necessary
to investigate and remediate such contamination if required by law or as a
condition to the issuance or continuing effectiveness of any governmental
approval which relates to the use of the Industrial Center or any part thereof.
Lessee shall further be solely responsible for, and shall defend, indemnify, and
hold harmless Lessor and its agents from and against, all claims, costs, and
liabilities, including actual attorneys' fees and costs, to the extent arising
out of or in connection with any investigation and remediation required
hereunder to return the Industrial Center or any part thereof to its condition
existing prior to the appearance of such Hazardous Materials caused or permitted
by Lessee or its employees, agents, contractors, or invitees after the date
hereof.

        45.3    Lessor and Lessee shall each give written notice to the other as
soon as reasonably practicable of (i) any communication received from any
governmental authority concerning Hazardous

28

--------------------------------------------------------------------------------


Materials that relates to the Industrial Center, and (ii) any contamination of
the Industrial Center by Hazardous Materials that constitutes a violation of any
Hazardous Materials Law. Lessee may use small quantities of household chemicals
such as adhesives, lubricants, and cleaning fluids in order to conduct its
business at the Premises and such other Hazardous Materials as are necessary for
the operation of Lessee's business of which Lessor receives notice prior to such
Hazardous Materials' being brought onto the Premises and which Lessor consents
in writing may be brought onto the Premises, provided that all such uses shall
be conducted at all times in compliance with all Hazardous Materials Laws. At
any time during the Lease term, Lessee shall, within five (5) business days
after written request therefor received from Lessor, disclose in writing all
Hazardous Materials that are being used by Lessee at, on, in, under, above, or
about the Industrial Center, the nature of such use, and the manner of storage
and disposal.

        45.4    Lessor may cause testing wells to be installed on the Industrial
Center, and may cause the soil and groundwater to be tested under and about the
Industrial Center, and may inspect the Premises, to detect the presence of
Hazardous Materials by the use of such tests as are then customarily used for
such purposes. If Lessee so requests, Lessor shall supply Lessee with copies of
such test results. The cost of such tests and of the installation, maintenance,
repair, and replacement of such wells shall be paid by Lessee if such tests
disclose the existence of facts that may give rise to liability of Lessee
pursuant to its indemnity given in paragraph 45.1 and/or 45.2 above.

        45.5    As used herein, the term "Hazardous Material" means any
hazardous or toxic substance, material, or waste that is or becomes regulated by
any local governmental authority, the State of California, or the United States
Government. The term "Hazardous Material" includes, without limitation,
petroleum products, asbestos, PCBs, and any material or substance that is
(i) listed under Article 9 or defined as hazardous or extremely hazardous
pursuant to Article 11 of Title 22 of the California Administrative Code,
Division 4, Chapter 20, (ii) defined as a "hazardous waste" pursuant to
Section 1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C.
6901 et seq. (42 U.S.C. 6903), or (iii) defined as a "hazardous substance"
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. 9601 et seq. (42 U.S.C. 9601). As used
herein, the term "Hazardous Material Law" shall mean any statute, law,
ordinance, or regulation of any governmental body or agency (including the U.S.
Environmental Protection Agency, the California Regional Water Quality Control
Board, and the California Department of Health Services) which regulates the
use, storage, release, handling, transportation, generation, treatment, or
disposal of any Hazardous Material.

        45.6    Notwithstanding any other provision of this Lease, Lessor shall
not hold Lessee responsible for the existence of any Hazardous Materials in the
Premises that is not due to an act or omission of Lessee, its employees, agents,
or invitees.

        45.7    Notwithstanding anything to the contrary set forth in this
Lease, Lessee's obligations under this Lease shall not require Lessee to incur
any costs or expenses or take any affirmative action to comply with Hazardous
Materials Laws or other Applicable Regulations with respect to any Hazardous
Materials or environmental conditions on, in, under or about the Industrial
Center, including without limitation, groundwater conditions, which (i) existed
prior to Lessee's occupancy of the Premises, but to which Lessee, by its conduct
or failure to act, has not contributed to the environmental condition, or
(ii) which were caused by Lessor or any other tenant of the Industrial Center,
their respective agents, employees or contractors, but to which Lessee, by its
conduct or failure to act, has not contributed to the environmental condition.

46.    Exculpation.    If Lessor is a corporation, trust, partnership, joint
venture, unincorporated association, or other form of business entity: (i) the
obligations of Lessor shall not constitute personal obligations of the officers,
directors, trustees, partners, joint ventures, members, owners, stockholders, or
other principals or representatives of such business entity; and (ii) Lessee
shall not have recourse to

29

--------------------------------------------------------------------------------


the assets of such officers, directors, trustees, partners, joint ventures,
members, owners, stockholders, principals, or representatives except to the
extent of their interest in the Industrial Center. Lessee shall have recourse
only to the interest of Lessor in the Industrial Center for the satisfaction of
the obligations of Lessor and shall not have recourse to any other assets of
Lessor for the satisfaction of such obligations.

[Signature Page Follows On Next Page]

30

--------------------------------------------------------------------------------

        LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH
TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

LESSOR:   LESSEE:
Shelton International Holdings, Inc.,
a Hawaii, corporation
 
ChemRx Advanced Technologies, Inc.,
a California corporation
AMB Capital Partners, LLC,
a Delaware limited liability company
its Authorized Agent
 
 
 
 
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Print Name: John L. Rossi   Print Name:   Its: Senior Vice President   Its:    
Date:       Date:    
Lessor's Address:
 
Billing Address:
Pier 1, Bay 1
San Francisco, CA 94111
Attn: Regional Manager
 
At the Premises
Attn: Ms. Lisa Kelly
Property Management Office:
Pier 1, Bay 1
 
Legal Notice Address: San Francisco, CA 94111
Attn: Property Manager
Phone: 415-733-9565   c/o Discovery Partners International, Inc.
9640 Towne Centre Drive
San Diego, CA 92121
Attn: Mr. Craig Kussman
Phone: 858-455-8600

31

--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

        Initial             

                    

1

--------------------------------------------------------------------------------

EXHIBIT B

TENANT IMPROVEMENTS

Oyster Point Business Park Lease dated November 22, 2002, between

ChemRx Advanced Technologies, Inc.,
a California corporation,
("Lessee"),

and

Shelton International Holdings, Inc.,
a Hawaii corporation
("Lessor")

        This Exhibit B is attached to, made a part of, and subject to the Lease
referred to above.

1.     Condition of the Premises.

        Lessor will deliver the Premises in its "as-is" condition.

2.     Tenant Improvements.

        The "Tenant Improvements" consist of improvements constructed by Lessee
in the Premises pursuant to the plans and specifications mutually approved by
Lessor and Lessee. The installation of the Tenant Improvements must be complete
no later than July 1, 2004 (the "Completion Date"). The Tenant Improvements will
generally consist of (i) repainting areas of the Premises, (ii) remodeling the
lobby, (iii) removing an existing office as part of the lobby remodel,
(iv) replacing carpet, (v) replacing tiles in the hallways and bathrooms,
(vi) refurbishing restrooms, (vii) repairing labs, and (viii) repairing the HVAC
system.

3.     Tenant Improvement Allowance.

        Lessee is entitled to a one-time tenant improvement allowance (the
"Tenant Improvement Allowance") in the amount of Two Hundred Thousand Dollars
($200,000.00). The Tenant Improvement Allowance may be used for all actual hard
costs incurred by Lessee in constructing the Tenant Improvements. In no event
will Lessor be obligated for any costs in excess of the Tenant Improvement
Allowance. No credit will be given for any unused portion of the Tenant
Improvement Allowance. Upon substantial completion of the Tenant Improvements,
but in no event later than December 1, 2004, Lessee will deliver the following
documentation to Lessor: (i) detailed invoices for the work performed,
(ii) evidence that Contractor and any subcontractors have been paid, (iii) final
unconditional mechanics lien releases, (iv) a final or conditional certificate
of occupancy from the City of South San Francisco, and (v) a Notice of
Completion filed with the County of San Mateo (the receipt of all five of which
shall conclusively be deemed to constitute substantial completion of the Tenant
Improvements). Lessor will have ten (10) business days from receipt of the
information to review and reasonably approve the invoices and to inspect the
work performed. Unless, Lessor reasonably disapproves the invoices and or the
work performed and provides detailed written notice to Lessee specifying the
reasons for such disapproval within said ten (10) business day review period,
Lessor shall reimburse Lessee up to the amount of the Tenant Improvement
Allowance. Lessor will not be obligated to pay the Tenant Improvement Allowance
to Lessee if (i) Lessee is in material default under the Lease beyond the
expiration of all applicable notice and cure periods or (ii) Lessee does not
complete the Tenant Improvements and submit all of the documentation required
for reimbursement prior to December 1, 2004. Lessor shall not be obligated to
pay the Tenant Improvement Allowance if

1

--------------------------------------------------------------------------------


the Tenant Improvements are not substantially completed prior to the Completion
Date, unless such failure to complete arises from the action or inaction of
Lessor.

4.     Plans and Specifications.

        Lessee, through its architect (the "Architect") and its engineers (the
"Engineers"), (the Architect and the Engineers to be selected by the mutual
agreement of Lessor and Lessee) will prepare the architectural, mechanical and
electrical plans ("Construction Plans") required for the installation of the
Tenant Improvements, if any. Lessee will consult with Lessor, Architect, and the
Engineers in the preparation of the Construction Plans.

        4.1    Lessor's Review of Construction Plans.    The Construction Plans
are subject to the written approval of Lessor, which will be provided within ten
(10) business days of receipt by Lessor and will not be unreasonably withheld,
conditioned or delayed.

        4.2    Changes to the Construction Plans.    If Lessor reasonably
disapproves of the Construction Plans, Lessor shall provide reasonably detailed
written notice of same to Lessee specifying the reasons for such disapproval,
and thereafter Lessee will cause Architect and the Engineers to modify the
Construction Plans, where appropriate. Lessor will then have an additional five
(5) business days to review the revised Construction Plans. Failure of Lessor to
approve or disapprove of the Construction Plans within said 5-day period will
constitute disapproval of the Construction Plans.

5.     Permits.

        Lessee will submit the final Construction Plans to all appropriate
municipal authorities in order to secure the permits needed for the Work (the
"Permits").

6.     Contractor.

        Subject to the reasonable approval of Lessor, Lessee will retain a
contractor to construct the Tenant Improvements in accordance with this Tenant
Work Letter (the "Contractor"). Lessee shall, prior to construction of the
Tenant Improvements, cause the Contractor and any subcontractor(s) to provide
insurance as reasonably required by Lessor.

7.     Representatives.

        7.1   Lessee hereby designates Mike Maloney or their designee as its
sole representative with respect to the matters set forth in this agreement,
who, until further notice to Lessor, has full authority and responsibility to
act on behalf of Lessee as required in this agreement.

        7.2   Lessor hereby designates the property manager as its sole
representative with respect to the matters set forth in this agreement, who,
until further notice to Lessee, has full authority and responsibility to act on
behalf of Lessor as required in this agreement.

8.     Lessor Supervision Fee.

        Intentionally Omitted.

9.     Ownership of Tenant Improvements.

        Upon termination of the Lease, all Tenant Improvements that are
permanently affixed to the Premises, or that are paid for with the Tenant
Improvement Allowance, will become the property of Lessor. Depreciation of the
Tenant Improvements will be allocable to the parties pro-rata in proportion to
their payment of the Tenant Improvements.

2

--------------------------------------------------------------------------------


10.   Work Free from Liens.

        Lessee will keep the property and the Premises free and clear of liens,
claims, security interests or other encumbrances to the extent arising out of
the Work. Lessee will bond or otherwise remove any filed lien within fifteen
(15) days after notice of the existence of the lien. Lessee will provide Lessor
with no less than fifteen (15) days prior written notice before the commencement
of the construction of the Tenant Improvements.

        Initial             
                       

3

--------------------------------------------------------------------------------

EXHIBIT C

RULES & REGULATIONS

Oyster Point Business Park Lease dated November 22, 2002, between

ChemRx Advanced Technologies, Inc.,
a California corporation,
("Lessee"),

and

Shelton International Holdings, Inc.,
a Hawaii corporation
("Lessor")

        The terms and conditions of these rules and regulations shall be
subordinate to the terms and conditions set forth in the main body of the Lease,
and in the event of any conflict between the terms and conditions of these rules
and regulations and the terms and conditions set forth in the main body of the
Lease, the terms and conditions set forth in the main body of the Lease shall
prevail.

1.No advertisement, picture or sign of any sort shall be displayed on or outside
the Premises without the prior written consent of Lessor. Lessor shall have the
right to remove any such unapproved item without notice and at Lessee's expense.

2.No storage of vehicles will be permitted for non-business purposes. Storage of
vehicles for business purposes may not exceed fourteen (14) days without the
written consent of Lessor.

3.Lessee shall not use any method of heating or air conditioning other than that
supplied by Lessor without the consent of Lessor.

4.All window coverings installed by Lessee and visible from the outside of the
building require the prior written approval of Lessor.

5.Lessee shall not use, keep or permit to be used to kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises.

6.Lessee shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Lessor.

7.Lessee agrees not to make any duplicate keys without the prior consent of
Lessor.

8.Lessee shall park motor vehicles in those general parking areas as designated
by Lessor except for loading and unloading. During those periods of loading and
unloading, Lessee shall not unreasonably interfere with traffic flow within the
Industrial Center and loading and unloading areas of other lessees.

9.Lessee shall not disturb, solicit or canvas any occupant of the Building or
Industrial Center and shall cooperate to prevent same.

10.No person shall go on the roof of the Building without Lessor's permission,
except for authorized service and trained ChemRX personnel. In no event may
Lessee or any of Lessee's employees or agents go on the roof of any other
building in the Industrial Center.

11.Business machines and mechanical equipment belonging to Lessee which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Lessor or other Lessees, shall be placed
and maintained by Lessee, at Lessee's expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration.

1

--------------------------------------------------------------------------------

12.All goods, including material used to store goods, delivered to the Premises
of Lessee shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

13.Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Industrial
Center or on streets adjacent thereto.

14.Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

15.Lessee is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles stored
behind screened enclosures or in the warehouse. If trash or refuse is stored in
the driveway or common area for more than one day, Lessor shall have the debris
removed at Lessee's expense.

16.Lessee shall not store or permit the storage or placement of goods,
merchandise, trash or debris in or around the common areas surrounding the
Premises. No displays or sales or merchandise shall be allowed in the parking
lots or other common areas.

17.Tenant shall not service, maintain or repair vehicles of any kind in the
Premises, Common Area or Industrial Park at any time. In an emergency, vehicles
must be towed off site for repair.

18.Tenant shall not use any drain in, on or around the Premises, Common Area or
within the Industrial Park for the disposal of any illegal or hazardous
substances.

        Initial             

                    

2

--------------------------------------------------------------------------------

EXHIBIT D

TENANT MOVE-IN AND LEASE RENEWAL ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

Property Name: Oyster Point Business Park

Property Address: 385 Oyster Point Boulevard, Unit 1, South San Francisco, CA
94080

Exhibit: D to the Lease Dated November 22, 2002

Between

ChemRx Advanced Technologies, Inc.,
("Lessee")

and

Shelton International Holdings, Inc.
("Lessor")

        Instructions: The following questionnaire is to be completed by the
Tenant Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner's Risk Management
Department. Please print clearly and attach additional sheets as necessary.

1.0PROCESS INFORMATION

Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

2.0HAZARDOUS MATERIALS

Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.

2.1Are any of the following materials handled on the property? Yes o No o
(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.


o Explosives   o Fuels   o Oils o Solvents   o Oxidizers   o Organics/Inorganics
o Acids   o Bases   o Pesticides o Gases   o PCBs   o Radioactive Materials
o Other (please specify)        

2.2If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you

1

--------------------------------------------------------------------------------

may substitute a chemical inventory and list the uses of each of the chemicals
in each category separately.

Material


--------------------------------------------------------------------------------

  Physical
State
(Solid,
Liquid, or
Gas)

--------------------------------------------------------------------------------

  Usage

--------------------------------------------------------------------------------

  Container Size

--------------------------------------------------------------------------------

  Number of Containers

--------------------------------------------------------------------------------

  Total Quantity

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

2.3Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

3.0HAZARDOUS WASTES

Are hazardous wastes generated?            Yes o No o

If yes, continue with the next question. If not, skip this section and go to
section 4.0.

3.1Are any of the following wastes generated, handled, or disposed of (where
applicable) on the property?


o Hazardous wastes   o Industrial Wastewater o Waste oils   o PCBs o Air
emissions   o Sludges o Regulated Wastes   o Other (please specify)

3.2List and quantify the materials identified in Question 3-1 of this section.


WASTE GENERAED


--------------------------------------------------------------------------------

  RCRA listed Waste?

--------------------------------------------------------------------------------

  SOURCE

--------------------------------------------------------------------------------

  APPROXIMATE MONTHLY QUANTITY

--------------------------------------------------------------------------------

  WASTE CHARACTERIZATION

--------------------------------------------------------------------------------

  DISPOSITION

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

3.3Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.


Transporter/Disposal Facility Name

--------------------------------------------------------------------------------

  Facility Location

--------------------------------------------------------------------------------

  Transporter (T) or Disposal (D) Facility

--------------------------------------------------------------------------------

  Permit Number

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

3.4Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment? Yes o No o

2

--------------------------------------------------------------------------------

If so, please describe.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

4.0USTS/ASTS

4.1Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)? Yes o No o

If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection / spill
prevention measures. Please attach additional pages if necessary.

Capacity


--------------------------------------------------------------------------------

  Contents

--------------------------------------------------------------------------------

  Year Installed

--------------------------------------------------------------------------------

  Type (Steel, Fiberglass, etc)

--------------------------------------------------------------------------------

  Associated Leak Detection/Spill Prevention Measures*

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*Note:The following are examples of leak detection / spill prevention measures:


Integrity testing   Inventory reconciliation   Leak detection system
Overfill spill protection
 
Secondary containment
 
Cathodic protection

4.2Please provide copies of written tank integrity test results and/or
monitoring documentation, if available.

4.3Is the UST/AST registered and permitted with the appropriate regulatory
agencies? Yes o No o

If so, please attach a copy of the required permits.

4.4If this Questionnaire is being completed for a lease renewal, and if any of
the USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

4.5If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the property? Yes o No o

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

4.6For Lease renewals, are there any above or below ground pipelines on site
used to transfer chemicals or wastes? Yes o No o

For new tenants, are installations of this type required for the planned
operations? Yes o No o

If yes to either question, please describe.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

5.0   ASBESTOS CONTAINING BUILDING MATERIALS

        Please be advised that this property participates in an Asbestos
Operations and Maintenance Program, and that an asbestos survey may have been
performed at the Property. If provided, please review the information that
identifies the locations of known asbestos containing material or presumed
asbestos containing material. All personnel and appropriate subcontractors
should be notified of the presence of these materials, and informed not to
disturb these materials. Any activity that involves the disturbance or removal
of these materials must be done by an appropriately trained
individual/contractor.

6.0   REGULATORY

6.1For Lease Renewals, are there any past, current, or pending regulatory
actions by federal, state, or local environmental agencies alleging
noncompliance with regulations? Yes o No o

If so, please describe.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

6.2For lease renewals, are there any past, current, or pending lawsuits or
administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property? Yes o No o

If so, please describe.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

6.3Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit? Yes o No o

If so, please attach a copy of this permit.

6.4For Lease renewals, have there been any complaints from the surrounding
community regarding facility operations? Yes o No o

Have there been any worker complaints or regulatory investigations regarding
hazardous material exposure at the facility? Yes o No o

If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

6.5Has a Hazardous Materials Business Plan been developed for the site? Yes o
No o

If so, please attach a copy.

6.6Are any environmental documentation, chemical inventory, or management plan
required by the local Fire Department or Health Department?

If so, please attach a copy. Yes o No o

CERTIFICATION

        I am familiar with the real property described in this questionnaire. By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my

4

--------------------------------------------------------------------------------


knowledge. I also understand that the Owner will rely on the completeness and
accuracy of my answers in assessing any environmental liability risks associated
with the property.

    Signature  
 
 
Name
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------


 
 
Date:
       

--------------------------------------------------------------------------------


 
 
Telephone:
       

--------------------------------------------------------------------------------

PLEASE PROVIDE A COPY OF THE COMPLETED QUESTIONNAIRE TO:

Mr. Steve Campbell
AMB Property, L.P.
505 Montgomery Street, Fifth Floor
San Francisco, CA 94111

5

--------------------------------------------------------------------------------

EXHIBIT E

MOVE OUT STANDARDS

        This Move Out Standards (Exhibit "E") is dated for the reference
purposes as, and is made between Shelton International Holdings, Inc.,
("Lessor"), and, ChemRx Advanced Technologies, Inc., ("Lessee") to be a part of
that certain Standard Industrial Lease (the "Lease") concerning a portion of the
Property more commonly known as Oyster Point Business Park (the "Premises").
Lessor and Lessee agree that the Lease is hereby modified and supplemented as
follows:

        At the expiration of this Lease, Lessee shall surrender the Premises in
the same condition as they were upon delivery of possession thereto under this
Lease, reasonable wear and tear excepted, and shall deliver all keys to Lessor.
Before surrendering the Premises, Lessee shall remove all of its Personal
Property and trade fixtures and such alterations or additions to the Premises
made by Lessee as may be specified for removal thereof. If Lessee fails to
remove its personal property and fixtures upon the expiration of this Lease, the
same shall be deemed abandoned and shall become the property of the Lessor.

        The Lessee shall surrender the Premises, at the time of the expiration
of the Lease, in a condition that shall include, but is not limited to,
addressing the following items:

1.   Lights:   Except for damage caused by normal wear and tear, office and
warehouse lights will be fully operational with all bulbs functioning 2.   Dock
Levelers & Roll Up Doors:   Except for damage caused by normal wear and tear,
should be in good working condition. 3.   Dock Seals:   Except for damage caused
by normal wear and tear, free of tears and broken backboards repaired. 4.  
Warehouse Floor:   Except for damage caused by normal wear and tear, free of
stains and swept with no racking bolts and other protrusions left in floor.
Cracks should be repaired with an epoxy or polymer. 5.   Tenant-Installed
Equipment & Wiring:   Removed and space turned to original condition when
originally leased. (Remove air lines, junction boxes, conduit, etc.) 6.   Walls:
  Sheetrock (drywall) damage should be patched and fire-taped so that there are
no holes in either office or warehouse. 7.   Roof:   Any tenant-installed
equipment must be removed and roof penetrations properly repaired by licensed
roofing contractor. Active leaks must be fixed and latest landlord maintenance
and repairs 8.   Signs:   All exterior signs must be removed and holes patched
and paint touched-up as necessary. All window signs should likewise be removed
9.   Heating & Air Conditioning System:   In the event that the HVAC system is
not replaced during the Term of the Lease, Lessor shall accept the condition of
the HVAC in its then "as is" condition without any warranty by Lessee or any of
Lessee's representatives, employees or agents. If the HVAC system, or any
portion thereof, is replaced during the Term, then, except for damage caused by
normal wear and tear, the replaced portion of the HVAC System, must be in good
and safe operating condition. 10.   Overall Cleanliness:   Except for damage
caused by normal wear and tear, clean windows, sanitize bathroom(s), vacuum
carpet, and remove any and all debris from office and warehouse. Remove all
pallets and debris from exterior of premises. 11.   Upon Completion:   Contact
Lessor's property manager to coordinate date of turning off power, turning in
keys, and obtaining final Lessor inspection of premises which, in turn, will
facilitate refund of security deposit

1

--------------------------------------------------------------------------------

        Notwithstanding anything to the contrary set forth in this Lease
(including, without limitation, to specific enumeration of tasks set forth in
this Exhibit E), Tenant shall have no obligation to surrender the Premises in a
condition superior to that which existed on the date Tenant first took occupancy
of the Premises.

        Upon surrender of the Premises, Lessee is not obligated to remove the
personal property and fixtures listed below:

1.HVAC and all roof mounted systems.

2.95 + fume hoods.

3.Casework in labs.

4.Glass washers (dishwashers), 3 each.

5.Air compressor and house vacuum equipment.

6.IS cabling for telecom and network.

Initial             

                    

2

--------------------------------------------------------------------------------

EXHIBIT F

CONSENT TO (ASSIGNMENT/SUBLEASE)

        This CONSENT TO (ASSIGNMENT/SUBLEASE) (the "Consent") is entered into by
and between SHELTON INTERNATIONAL HOLDINGS, INC., a Hawaii corporation
("Lessor"), CHEMRX ADVANCED TECHNOLOGIES, INC., a California corporation
("Lessee") and                        ("Assignee/Subtenant"), effective as
of                        , 20    .

RECITALS

        A.    Lessee currently leases that certain premises located at 385
Oyster Point Blvd., Suite 1, San Francisco, California (the "Premises") pursuant
to that certain Office Lease (the "Lease"), dated November 22, 2002, by and
between Lessor and Lessee.

        B.    Lessee and Assignee/Subtenant have entered into that certain
Assignment/ Sublease (the "Assignment/Sublease"), dated as
of                        , 20    , a copy of which is attached hereto as
Exhibit A, for (a portion of) the Premises (the "(Subleased) Premises").

        C.    Paragraph 15 of the Lease requires Lessor's consent for any
assignment or sublease. Pursuant to the terms of the Lease and this Consent,
Lessor hereby consents to the Assignment/Sublease.

AGREEMENT

        1.     Consent to Assignment/Sublease. Lessor hereby consents to the
Assignment/Sublease. This consent shall apply only to the Assignment/Sublease
and shall not be deemed to be a consent to any further sublease or to any
assignment.

        2.     Acknowledgment and Agreement by Assignee/Subtenant.
Assignee/Subtenant acknowledges and agrees as follows:

         2.1  Assignee/Subtenant hereby assumes the obligations under the Lease
to the extent of the Assignment/Sublease. Assignee/Subtenant acknowledges that,
to the extent of the Assignment/Sublease, he is liable jointly and severally
with Lessee for payment of Rent and for the due performance of, and compliance
with all the terms, covenants, conditions and agreements of the Lease.

        (For a Sublease) From and after the date of this Consent, in the event
of any act or omission of Lessee that would give Subtenant the right, either
immediately or after the giving of notice and passage of time, to terminate the
Sublease or to claim a partial or total eviction, Subtenant will not exercise
any such right,

      2.1.1  Until Subtenant has given written notice of such act or omission to
Lessor; and

      2.1.2  Until the same period of time as is given to Lessee under the
Sublease to cure such act or omission, but in all events no less than fifteen
(15) days, shall have elapsed following the delivery of such notice to Lessor,
without the cure of such act omission.

         2.2  (For a Sublease) In the event that Lessor notifies Subtenant of an
Event of Default under the Lease and demands that Subtenant pay its rent and all
other sums due under the Sublease to Lessor, Subtenant shall honor such demand
and pay its rent and all other sums due under the Sublease directly to Lessor or
as otherwise required pursuant to such notice. Notwithstanding the foregoing,
nothing in this paragraph 2.3 shall be construed to obligate Lessor to provide
Subtenant with notice of any default under the Lease.

         2.3  Assignee/Subtenant will send a copy of any notice or statement
under the Assignment/Sublease to Lessor at the same time such notice or
statement is sent to Lessee.

1

--------------------------------------------------------------------------------




         2.4  The Assignment/Sublease terminates no later than the Term
Expiration Date. Should the Lease terminate prior to the Term Expiration Date
for any reason whatsoever, the Assignment/Sublease will terminate immediately
upon the termination of the Lease.

         2.5  Assignee/Subtenant agrees to comply with all the provisions of the
Lease, which are hereby incorporated into the Assignment/Sublease. To the extent
of any inconsistency, the terms of the Assignment/Sublease will control.

         2.6  Assignee/Subtenant agrees to indemnify Lessor to the full extent
of the indemnity required by Lessee, as Lessee, under paragraph 8 of the Lease.

         2.7  Any insurance required by Assignee/Subtenant in accordance with
the Lease and the Assignment/Sublease shall name Lessor as "Additional-Insured".

        3.     Acknowledgment and Agreement by Lessee. Lessee, as tenant under
the Lease and assignor/lessor under the Assignment/Sublease, acknowledges and
agrees for itself and its successors and assigns, that:

         3.1  This Consent does not:

        (a)   constitute a waiver or amendment by Lessor of any of its rights
under the Lease; and/or

        (b)   in any way release Lessee from its obligations to comply with the
terms, provisions, conditions, covenants, agreements and clauses of the Lease.

         3.2  The provisions of the Lease remain in full force and effect.

         3.3  (For a Sublease) In the event of an Event of Default by Lessee
under the Lease, Subtenant may, and shall upon demand of Lessor, pay all rent
and all other sums due under the Sublease to Lessor as provided under this
Consent.

        4.     No Obligation of Lessor. Lessor shall have no obligation or incur
any liability with respect to the erection or completion of any improvements in
the (Subleased) Premises for Assignee's/Subtenant's use or for the erection or
completion of any improvements for Assignee's/Subtenant's use in connection with
a relocation pursuant to the Lease, if any, of any portion of the premises
leased to Lessee that may constitute all or a portion of the (Subleased)
Premises. The foregoing shall not affect any obligations of Lessor to Lessee
under the Lease.

        5.     Miscellaneous.

         5.1  All notices required or permitted under this Consent to be given
to Assignee/Subtenant and Lessee will be given as provided in the
Assignment/Sublease. All notices required or permitted under this Consent to be
given to Lessor will be given as provided in the Lease to Lessor at the
following address:

        5.2   All exhibits and recitals attached to this Assignment/Sublease are
hereby incorporated as though fully set forth herein. Any capitalized term that
is not defined herein shall have the meaning attributed to it in the Lease.

        5.3   This Consent supercedes any inconsistent provision of the Lease or
the Sublease.

        5.4   During the term of the Assignment/Sublease, Lessor has no
obligations nor any liability to Assignee/Subtenant with respect to any
warranties of any nature whatsoever, whether pursuant to the Lease, the
Assignment/Sublease or otherwise.

        5.5   This Consent shall inure to the benefit of the parties hereto,
their respective successors and permitted assigns; provided, however, that in
the event of the assignment or transfer of the

2

--------------------------------------------------------------------------------




interest of Lessor, all obligations and liabilities of Lessor under this Consent
will terminate and shall become the responsibility of Lessor's
successor-in-interest.

        5.6   This Consent shall be governed by and construed in accordance with
the laws of the State of California.

        5.7   This Consent may be executed in counterparts, each of which shall
constitute an original, but all of which together shall constitute one (1) and
the same instrument.

        This Consent is effective as of the date first written above.

LANDLORD:   TENANT:                                                   
                                         
By:
 
                                  
 
  Name (printed):                                       
                                   Title:                                       
            ASSIGNEE/SUBTENANT:              
                                                                              
   

3

--------------------------------------------------------------------------------

Exhibit A to Exhibit F

ASSIGNMENT/SUBLEASE

    Initial                                                            


4

--------------------------------------------------------------------------------



QuickLinks


OYSTER POINT BUSINESS PARK INDUSTRIAL LEASE—MULTI-TENANT
